Exhibit 10.64


EXECUTION VERSION




Deal CUSIP Number: 33763UAM3
Term Loan CUSIP Number: 33763UANI











--------------------------------------------------------------------------------

U.S. $1,250,000,000
TERM LOAN CREDIT AGREEMENT
Dated as of October 19, 2018,
Among
FIRSTENERGY CORP.,
as Borrower,


THE BANKS NAMED HEREIN,
as Banks,


and


THE BANK OF NOVA SCOTIA,
as Administrative Agent



--------------------------------------------------------------------------------









MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
MIZUHO BANK, LTD.
JPMORGAN CHASE BANK, N.A.
PNC CAPITAL MARKETS LLC
MUFG BANK, LTD.
THE BANK OF NOVA SCOTIA
CITIGROUP GLOBAL MARKETS INC.
BARCLAYS BANK PLC
Joint Lead Arrangers


JPMORGAN CHASE BANK, N.A.
MIZUHO BANK, LTD.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
Syndication Agents
MUFG BANK, LTD.
PNC CAPITAL MARKETS LLC
BARCLAYS BANK PLC
CITIBANK, N.A.
Documentation Agents









92390772_3
92537902_2

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Certain Defined Terms.
1
SECTION 1.02. Computation of Time Periods.
23
SECTION 1.03. Accounting Terms.
23
SECTION 1.04. Terms Generally.
23
 
 
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01. The Advances.
24
SECTION 2.02. Making the Advances.
24
SECTION 2.03. Fees.
25
SECTION 2.04. Repayment of Advances.
25
SECTION 2.05. Interest on Advances.
25
SECTION 2.06. Additional Interest on Advances.
26
SECTION 2.07. Interest Rate Determination.
26
SECTION 2.08. Conversion of Advances.
27
SECTION 2.09. Optional Prepayments.
28
SECTION 2.10. Increased Costs.
28
SECTION 2.11. Illegality.
29
SECTION 2.12. Payments and Computations.
29
SECTION 2.13. Taxes.
31
SECTION 2.14. Sharing of Payments, Etc.
35
SECTION 2.15. Noteless Agreement; Evidence of Indebtedness.
36
SECTION 2.16. Defaulting Lenders.
36
SECTION 2.17. Mitigation Obligations; Replacement of Lenders.
37
 
 
ARTICLE III
CONDITIONS OF LENDING
SECTION 3.01. Conditions Precedent to Effectiveness and Advances.
39
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Borrower.
41
 
 
ARTICLE V
COVENANTS OF THE BORROWER
SECTION 5.01. Affirmative Covenants of the Borrower.
44
SECTION 5.02. Financial Covenant.
48
SECTION 5.03. Negative Covenants of the Borrower.
48
 
 
ARTICLE VI
EVENTS OF DEFAULT



i



--------------------------------------------------------------------------------







SECTION 6.01. Events of Default.
52
 
 
ARTICLE VII
THE ADMINISTRATIVE AGENT
SECTION 7.01. Appointment and Authority.
54
SECTION 7.02. Rights as a Lender.
54
SECTION 7.03. Exculpatory Provisions.
55
SECTION 7.04. Reliance by Administrative Agent.
56
SECTION 7.05. Delegation of Duties.
56
SECTION 7.06. Indemnification.
57
SECTION 7.07. Resignation of Administrative Agent.
57
SECTION 7.08. Non-Reliance on Administrative Agent and Other Lenders.
58
SECTION 7.09. No Other Duties, Etc.
59
SECTION 7.10. Administrative Agent May File Proofs of Claim.
59
SECTION 7.11. Certain ERISA Matters.
60
 
 
ARTICLE VIII
MISCELLANEOUS
SECTION 8.01. Amendments, Etc.
61
SECTION 8.02. Notices, Etc.
62
SECTION 8.03. Electronic Communications.
62
SECTION 8.04. No Waiver; Remedies.
64
SECTION 8.05. Costs and Expenses; Indemnification.
64
SECTION 8.06. Right of Set-off.
66
SECTION 8.07. Binding Effect.
66
SECTION 8.08. Assignments and Participations.
66
SECTION 8.09. Governing Law.
71
SECTION 8.10. Consent to Jurisdiction; Waiver of Jury Trial.
71
SECTION 8.11. Severability.
72
SECTION 8.12. Entire Agreement.
72
SECTION 8.13. Execution in Counterparts; Electronic Execution of Assignments and
Certain Other Documents.
72
SECTION 8.14. USA PATRIOT Act Notice.
73
SECTION 8.15. No Fiduciary Duty.
73
SECTION 8.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
73
SECTION 8.17. Treatment of Certain Information; Confidentiality.
74





ii



--------------------------------------------------------------------------------








SCHEDULES AND EXHIBITS
 
 
 
Schedule I
—
List of Commitments and Lending Offices
Schedule II
—
Administrative Agent’s Addresses for Notices
 
 
 
Exhibit A
—
Form of Assignment and Assumption
Exhibit B
—
Form of Note
Exhibit C-1
—
Form of Notice of Borrowing
Exhibit C-2
—
Form of Notice of Conversion
Exhibit C-3
—
Form of Notice of Prepayment
Exhibit D-1
—
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-2
—
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-3
—
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-4
—
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)







iii



--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT




TERM LOAN CREDIT AGREEMENT, dated as of October 19, 2018, among FIRSTENERGY
CORP. (“FE” or the “Borrower”), the banks and other financial institutions (the
“Banks”) listed on the signature pages hereof and THE BANK OF NOVA SCOTIA
(“Scotiabank”), as administrative agent (the “Administrative Agent”) for the
Lenders hereunder.


PRELIMINARY STATEMENTS


(1)    The Borrower has requested that the Lenders provide the Borrower a term
loan credit facility in the amount of $1,250,000,000, to be used for working
capital and other general corporate purposes.
(2)    Subject to the terms and conditions of this Agreement, the Lenders
severally, to the extent of their respective Commitments (as defined herein),
are willing to establish the requested term loan credit facility in favor of the
Borrower.
NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
 
 
SECTION 1.01.
Certain Defined Terms.
 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Administrative Agent” has the meaning set forth in the preamble hereto.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
pursuant to Section 2.01 and refers to an Alternate Base Rate Advance or a
Eurodollar Rate Advance, subject to Conversion pursuant to Section 2.07 or 2.08.
“AESC” means Allegheny Energy Supply Company, LLC, a Delaware limited liability
company, and any successor thereto.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
“Agent Parties” has the meaning set forth in Section 8.03(c).





--------------------------------------------------------------------------------

2


“Agreement” means this Term Loan Credit Agreement, as amended, modified and
supplemented from time to time.
“Alternate Base Rate” means, for any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times be equal to the highest of (i) the prime rate as most recently published
by The Wall Street Journal from time to time, (ii) the sum of 1/2 of 1% per
annum plus the Federal Funds Rate in effect from time to time and (iii) the rate
of interest per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) appearing on the Service equal to the one-month London interbank offered
rate for deposits in Dollars as determined at approximately 11:00 a.m. (London
time) on such day (or if such day is not a Business Day, on the next preceding
Business Day), plus 1%.
“Alternate Base Rate Advance” means an Advance that bears interest as provided
in Section 2.05(a).
 “Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Covered Entities or their respective activities
from time to time concerning or relating to terrorism, money-laundering, bribery
or corruption, including, without limitation, (i) the United States Foreign
Corrupt Practices Act of 1977, as amended from time to time, and the applicable
regulations thereunder, and (ii) the United Kingdom’s Anti-Bribery Act 2010, as
amended from time to time.
“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi-judicial tribunal of competent jurisdiction (including those
pertaining to health, safety or the environment or otherwise).
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an Alternate Base Rate Advance, and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means, for any Alternate Base Rate Advance or any Eurodollar
Rate Advance, the interest rate per annum set forth in the relevant row of the
table immediately below, determined by reference to the Reference Ratings from
time to time in effect:





--------------------------------------------------------------------------------

3


BASIS FOR PRICING
LEVEL 1
Reference Ratings at least BBB by S&P or Baa2 by Moody’s.
LEVEL 2
Reference Ratings lower than Level 1 but at least BBB- by S&P or Baa3 by
Moody’s.
LEVEL 3
Reference Ratings lower than BBB- by S&P and Baa3 by Moody’s, or no Reference
Ratings.
Applicable Margin for Eurodollar Rate Advances
0.60%
0.65%
0.75%
Applicable Margin for Alternate Base Rate Advances
0.00%
0.00%
0.00%



For purposes of the foregoing, (i) if there is a difference of one level in
Reference Ratings of S&P and Moody’s and the higher of such Reference Ratings
falls in Level 1 or Level 2, then the higher Reference Rating will be used to
determine the pricing level and (ii) if there is a difference of more than one
level in Reference Ratings of S&P and Moody’s, the Reference Rating that is one
level above the lower of such Reference Ratings will be used to determine the
pricing level, unless the lower of such Reference Ratings falls in Level 3, in
which case the lower of such Reference Ratings will be used to determine the
pricing level. If there exists only one Reference Rating, such Reference Rating
will be used to determine the pricing level.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.08(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A hereto or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent (so long as such other form is not disadvantageous to
the Borrower in any respect).
“Attributable Securitization Obligations” has the meaning set forth in the
definition of “Permitted Securitization”.
“Authorized Officer” means, with respect to any notice, certificate or other
communication to be delivered by the Borrower hereunder, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer,
vice president or controller of the Borrower (which officer shall have all
necessary corporate authorization to deliver such notice, certificate or other
communication) or, solely with respect to any Notice of Borrowing, Notice of
Conversion or Notice of Prepayment, any other officer or employee of the
Borrower designated by any of the foregoing officers in a written notice to the
Administrative Agent or any other officer or employee of the Borrower designated
in or pursuant to an agreement between the Borrower and the Administrative
Agent.





--------------------------------------------------------------------------------

4


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended from time
to time, and any Federal law with respect to bankruptcy, insolvency,
reorganization, liquidation, moratorium or similar laws affecting creditors’
rights generally.
“Bankruptcy Event” means, with respect to any Person, such Person has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Banks” has the meaning set forth in the preamble hereto.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230, as amended,
or any successor thereto.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA
or Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
“Borrower” has the meaning set forth in the preamble hereto.
“Borrower Materials” has the meaning set forth in Section 5.01(g).





--------------------------------------------------------------------------------

5


“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01 or Converted pursuant
to Section 2.07, 2.08 or 2.11.
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City or Akron, Ohio and, if the applicable
Business Day relates to any Eurodollar Rate Advances, a day on which dealings
are carried on in the London interbank market.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change (other than any change by way of imposition or
increase of reserve requirements included in the Eurodollar Rate Reserve
Percentage) in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (iii) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided, however, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
rules, guidelines and directives promulgated thereunder, and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have been
introduced or adopted after the date of this Agreement, regardless of the date
enacted or adopted.
“Change of Control” has the meaning set forth in Section 6.01(i).
“Closing Date” means October 19, 2018.
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the applicable regulations thereunder.
“Commitment” means, as to any Lender, the amount set forth opposite such
Lender’s name on Schedule I hereto or, if such Lender has entered into any
Assignment and Assumption, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.08(c).
“Commodity Trading Obligations” means the obligations of any Person under any
commodity swap agreement, commodity future agreement, commodity option
agreement, commodity cap agreement, commodity floor agreement, commodity collar
agreement, commodity hedge agreement, commodity forward contract or derivative
transaction and any put, call or other agreement, arrangement or transaction,
including natural gas, power, emissions forward contracts, renewable energy
credits, or any combination of any such arrangements, agreements and/or
transactions, employed in the ordinary course of such Person’s business,
including such Person’s energy marketing, trading and asset optimization
business. The term “commodity” shall include electric energy and/or capacity,
transmission rights, coal, petroleum, natural gas, fuel transportation rights,
emissions allowances, weather derivatives and related products and by-products
and ancillary services.





--------------------------------------------------------------------------------

6


“Communications” has the meaning set forth in Section 8.03(a).
“Consolidated Debt” means at any date of determination the aggregate
Indebtedness of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP, but shall not include
(i) Nonrecourse Indebtedness of the Borrower or any of its Subsidiaries,
(ii) obligations under leases that shall have been or should be, in accordance
with GAAP, recorded as operating leases in respect of which the Borrower or any
of its Consolidated Subsidiaries is liable as a lessee, (iii) the aggregate
principal and/or face amount of Attributable Securitization Obligations of the
Borrower and its Consolidated Subsidiaries and (iv) the aggregate principal
amount of Trust Preferred Securities and Junior Subordinated Deferred Interest
Obligations not exceeding 15% of the Total Capitalization of the Borrower and
its Consolidated Subsidiaries (determined, for purposes of such calculation,
without regard to the amount of Trust Preferred Securities and Junior
Subordinated Deferred Interest Debt Obligations outstanding); provided that the
amount of any mandatory principal amortization or defeasance of Trust Preferred
Securities or Junior Subordinated Deferred Interest Debt Obligations prior to
the Maturity Date shall be included in this definition of Consolidated Debt.
“Consolidated Subsidiary” means, as to any Person, any Subsidiary of such Person
the accounts of which are or are required to be consolidated with the accounts
of such Person in accordance with GAAP.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
that, together with the Borrower, are treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type or the selection of a new, or the
renewal of the same, Interest Period for Eurodollar Rate Advances pursuant to
Section 2.07, 2.08 or 2.11.
“Covered Entity” means (i) the Borrower and each of its Subsidiaries and (ii)
each Person that, directly or indirectly, is in control of a Person described in
clause (i) above. For purposes of this definition, control of a Person shall
mean the direct or indirect (x) ownership of, or power to vote, 25% or more of
the issued and outstanding equity interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for such Person, or (y) power to direct or cause the direction of the
management and policies of such Person whether by ownership of equity interests,
contract or otherwise.
“Credit Parties” has the meaning set forth in Section 8.15 hereto.
“Debt to Capitalization Ratio” means the ratio of Consolidated Debt to Total
Capitalization.





--------------------------------------------------------------------------------

7


“Defaulting Lender” means any Lender that (i) has failed, within three Business
Days of the date required to be funded or paid, to (A) fund any portion of its
Advances or (B) pay over to the Administrative Agent any other amount required
to be paid by it hereunder, unless, in the case of clause (A) or (B) above, such
Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (ii) has notified the Borrower or the Administrative
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (iii) has failed, within
three Business Days after written request by the Administrative Agent, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective
Advances, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (iii) upon the Administrative Agent’s receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent, (iv) has become the subject of a Bankruptcy Event or (v)
has, or has a direct or indirect parent company that has, become the subject of
a Bail-in Action.
“Disclosure Documents” means FE’s Annual Report on Form 10-K for the year ended
December 31, 2017, Quarterly Reports on Form 10-Q for the fiscal quarters ended
March 31, 2018 and June 30, 2018, and Current Reports on Form 8‑K filed in 2018
and prior to the date hereof.
“Dollars” and “$” each means lawful currency of the United States of America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country





--------------------------------------------------------------------------------

8


(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.08(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.08(b)(iii)).
“Environmental Laws” means any federal, state or local laws, ordinances or
codes, rules, orders, or regulations relating to pollution or protection of the
environment, including, without limitation, laws relating to hazardous
substances, laws relating to reclamation of land and waterways and laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollution, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued thereunder, each as amended, modified
and in effect from time to time.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent.
“Eurodollar Rate” means, for the Interest Period for any Eurodollar Rate Advance
made in connection with any Borrowing, the greater of (a) 0.00% and (b) the rate
of interest per annum (rounded upward to the nearest 1/100 of 1%) as calculated
by ICE Benchmark Administration Limited (or any other Person which takes over
the administration of that rate) and obtained through a nationally recognized
service such as the Dow Jones Market Service (Telerate), Reuters or other such
service then being used by the Administrative Agent to ascertain such rates of
interest (in each case, the “Service”) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London time) two Business Days
before the first day of such Interest Period for a period equal to such Interest
Period; provided, however, that if the Administrative Agent in its reasonable
discretion determines that such rate is no longer capable of being determined or
that such circumstance has not arisen but that the supervisor for the
administrator of such rate or a Governmental Authority





--------------------------------------------------------------------------------

9


having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such rate shall no longer be used for
determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the rate
described in clause (b) above that gives due consideration to any evolving or
then-prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time and adequately and fairly
reflects the costs to the Lenders of funding Eurodollar Rate Advances (any such
proposed alternate rate, a “LIBOR Successor Rate”). Upon the Administrative
Agent and the Borrower reaching agreement on a LIBOR Successor Rate, the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such LIBOR Successor Rate and such other related changes to
this Agreement as may be applicable (a copy of which shall be promptly provided
by the Administrative Agent to the Lenders), and notwithstanding anything to the
contrary contained in Section 8.01, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days after the date a copy of such amendment is provided to the Lenders
by the Administrative Agent, a written notice from the Majority Lenders stating
that the Majority Lenders object to such amendment; provided, however, that if
the Administrative Agent has notified the Lenders and the Borrower that the rate
described in clause (b) above is no longer capable of being determined or is no
longer used for determining interest rates for loans, then unless and until an
amendment implementing a LIBOR Successor Rate is effective, (i) the obligation
of the Lenders to make or maintain Eurodollar Rate Advances will be suspended
and (ii) the rate of interest set forth in clause (iii) of the definition of
“Alternate Base Rate” contained in this Section 1.01 (the “LIBOR Component”)
will no longer be utilized in determining the Alternate Base Rate. Upon receipt
of any such notice pursuant to the immediately preceding proviso, the Borrower
may revoke any pending request for a Borrowing of, or Conversion to, Eurodollar
Rate Advances (to the extent of the impacted Eurodollar Rate Advances or
Interest Periods) or, failing that, shall be deemed to have converted such
request into a request for a Borrowing of Alternate Base Rate Advances (except
that the LIBOR Component will no longer be utilized in determining the Alternate
Base Rate for any such Advances) in the amount specified therein.
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.05(b).
“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.





--------------------------------------------------------------------------------

10


“Event of Default” has the meaning set forth in Section 6.01.
“Exchange Act” means the Securities Exchange Act of 1934, and the regulations
promulgated thereunder, in each case as amended and in effect from time to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes; (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (A) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.17(b)) or (B) such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 2.13, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Applicable Lending Office; (iii)
Taxes attributable to such Recipient’s failure to comply with Section 2.13(g)
and (iv) any U.S. federal withholding Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FE” has the meaning set forth in the preamble hereto.
“FE Revolving Credit Agreement” means the Credit Agreement, dated as of December
6, 2016, as amended by Amendment No. 1 thereto, dated as of October 19, 2018,
among FE, The Cleveland Electric Illuminating Company, Met-Ed, Ohio Edison
Company, Pennsylvania Power Company, The Toledo Edison Company, Jersey Central
Power & Light Company, MP, Penelec, The Potomac Edison Company and West Penn
Power Company, as the borrowers, the financial institutions from time to time
party thereto as lenders, Mizuho Bank, Ltd., as administrative agent, the
fronting banks party thereto from time to time and the swing line lenders party
thereto from time to time, as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Federal Funds Rate” means, for any period, the greater of (a) 0.00% and (b) a
fluctuating interest rate per annum (rounded upward, if necessary, to the
nearest whole multiple of 1/100 of 1% per annum) equal for each day during such
period to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System, as published for such
day (or, if such day is not a Business Day, for the





--------------------------------------------------------------------------------

11


next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
rate (rounded upward to the nearest whole multiple of 1/100 of 1% per annum, if
such average is not such a multiple) charged to Scotiabank on such day on such
transactions as determined by the Administrative Agent.
“Fee Letters” means (i) the fee letter agreement, dated September 28, 2018,
among the Borrower, The Cleveland Electric Illuminating Company, Met-Ed, Ohio
Edison Company, Pennsylvania Power Company, The Toledo Edison Company, Jersey
Central Power & Light Company, MP, Penelec, The Potomac Edison Company, West
Penn Power Company, FirstEnergy Transmission, LLC, American Transmission
Systems, Incorporated, Mid-Atlantic Interstate Transmission Systems, LLC,
Trans-Allegheny Interstate Line Company, Mizuho Bank, Ltd., JPMorgan Chase Bank,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Bank of America,
N.A., (ii) the fee letter agreement, dated September 28, 2018, among the
Borrower, PNC Capital Markets LLC, PNC Bank, National Association, Barclays Bank
PLC, Scotiabank, MUFG Bank, Ltd. and Citigroup Global Markets Inc., and (iii)
the fee letter agreement, dated September 28, 2018, between the Borrower and
Scotiabank, in each case, as amended, amended and restated, modified or
supplemented from time to time.
“FES” means FirstEnergy Solutions Corp., an Ohio corporation, and any successor
thereto.
“First Mortgage Indenture” means a first mortgage indenture pursuant to which
the Borrower or any Subsidiary of the Borrower may issue bonds, notes or similar
instruments secured by a lien on all or substantially all of the Borrower’s or
such Subsidiary’s fixed assets, as the case may be.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority (other than
requirements the failure to comply with which will not affect the validity or
enforceability of any Loan Document or have a material adverse effect on the
transactions contemplated by any Loan Document or





--------------------------------------------------------------------------------

12


any material rights, power or remedy of any Person thereunder or any other
action in respect of any Governmental Authority).
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).
“Granting Lender” has the meaning set forth in Section 8.08(g).
“Hedging Obligations” mean, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, interest rate or
currency hedge agreement, and any put, call or other agreement or arrangement
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.
“Hostile Acquisition” means any Target Acquisition (as defined below) involving
a tender offer or proxy contest that has not been recommended or approved by the
board of directors (or similar governing body) of the Person that is the subject
of such Target Acquisition. As used in this definition, the term “Target
Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly (i) acquires all or substantially all of
the assets or ongoing business of any other Person, whether through purchase of
assets, merger or otherwise, (ii) acquires (in one transaction or as the most
recent transaction in a series of transactions) control of at least a majority
in ordinary voting power of the securities of any such Person that have ordinary
voting power for the election of directors or (iii) otherwise acquires control
of more than a 50% ownership interest in any such Person.
“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, or with respect to deposits or
advances of any kind, or for the deferred purchase price of property or services
other than trade accounts payable, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (iii) all obligations of
such Person upon which interest charges are customarily paid, (iv) all
obligations under leases that shall have been or should be, in accordance with
GAAP, recorded as capital leases in respect of which such Person is liable as
lessee, (v) withdrawal liability incurred under ERISA by such Person or any of
its affiliates to any Multiemployer Plan, (vi) reimbursement obligations of such
Person (whether contingent or otherwise) in respect of letters of credit,
bankers acceptances, surety or other bonds and similar instruments, (vii) all
Indebtedness of others secured by a Lien on any asset of such Person, whether or
not such Indebtedness is assumed by such Person and (viii) obligations





--------------------------------------------------------------------------------

13


of such Person under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to above.
“Indemnified Person” has the meaning set forth in Section 8.05(c) hereto.
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in clause (i), Other Taxes.
“Information” has the meaning set forth in Section 8.17.
“Interest Period” means, for each Eurodollar Rate Advance made as part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Advance into such Eurodollar Rate
Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter in the case of Advances, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be, in the case of any Eurodollar Rate Advance, one week or one,
two, three or six months, in each case, as the Borrower may select by notice to
the Administrative Agent pursuant to Section 2.02(a) or Section 2.08(a);
provided, however, that:
(i)    the Borrower may not select any Interest Period that ends after the
Maturity Date;
(ii)    Interest Periods commencing on the same date for Advances made as part
of the same Borrowing shall be of the same duration;
(iii)    no more than five different Interest Periods shall apply to outstanding
Eurodollar Rate Advances on any date of determination; and
(iv)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.
“IRS” means the United States Internal Revenue Service.
“Junior Subordinated Deferred Interest Debt Obligations” means subordinated
deferrable interest debt obligations of the Borrower or any of its Subsidiaries
(i) for which the maturity date is subsequent to the Maturity Date and (ii) that
are fully subordinated in right of payment to the Indebtedness hereunder.





--------------------------------------------------------------------------------

14


“Lenders” means the Banks listed on the signature pages hereof and each assignee
of a Bank or another Lender that shall become a party hereto pursuant to
Section 8.08.
“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
asset. For the purposes of this Agreement, a Person or any of its Subsidiaries
shall be deemed to own, subject to a Lien, any asset that it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.
“Loan Documents” means this Agreement, any Note and the Fee Letters.
“Majority Lenders” means, at any time, Lenders having in excess of 50% in
interest of the Commitments in effect at such time, or, if all Commitments have
terminated, Lenders owed in excess of 50% of the then aggregate unpaid principal
amount of the Advances owing to Lenders at such time. The Commitments and
outstanding Advances of any Defaulting Lender shall be disregarded in
determining Majority Lenders at any time.
“Margin Stock” has the meaning assigned to that term in Regulation U issued by
the Board of Governors of the Federal Reserve System, and as amended and in
effect from time to time.
“Material Adverse Effect” means (i) any material adverse effect on the business,
property, operations or financial condition of the Borrower and its Consolidated
Subsidiaries, taken as a whole, or (ii) any material adverse effect on the
validity or enforceability against the Borrower of this Agreement or any Note.
“Maturity Date” means October 17, 2019 or the earlier date of termination of the
Commitments or acceleration of the maturity of the Advances pursuant to Section
6.01 hereof.
“Met-Ed” means Metropolitan Edison Company, a Pennsylvania corporation, and any
successor thereto.
“Moody’s” means Moody’s Investors Service, Inc.
“MP” means Monongahela Power Company, an Ohio corporation, and any successor
thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group has, or may reasonably be expected to have, an obligation to
make contributions, or with respect to which the Borrower has, or may reasonably
be expected to incur, liability.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01 and (ii) has been approved by the
Majority Lenders.





--------------------------------------------------------------------------------

15


“Nonrecourse Indebtedness” means, with respect to the Borrower and its
Subsidiaries, (i) any Indebtedness that finances the acquisition, development,
construction or improvement of an asset in respect of which the Person to which
such Indebtedness is owed has no recourse whatsoever to the Borrower or any of
its Affiliates and (ii) any Indebtedness existing on the date of this Agreement
that finances the ownership or operation of an asset in respect of which the
Person to which such Indebtedness is owed has no recourse whatsoever to the
Borrower or any of its Affiliates, in each case of clauses (i) and (ii), other
than:
(A)
recourse to the named obligor with respect to such Indebtedness (the “Debtor”)
for amounts limited to the cash flow or net cash flow (other than historic cash
flow) from the asset; and

(B)
recourse to the Debtor for the purpose only of enabling amounts to be claimed in
respect of such Indebtedness in an enforcement of any security interest or lien
given by the Debtor over the asset or the income, cash flow or other proceeds
deriving from the asset (or given by any shareholder or the like in the Debtor
over its shares or like interest in the capital of the Debtor) to secure the
Indebtedness, but only if the extent of the recourse to the Debtor is limited
solely to the amount of any recoveries made on any such enforcement; and

(C)
recourse to the Debtor generally or indirectly to any Affiliate of the Debtor,
under any form of assurance, undertaking or support, which recourse is limited
to a claim for damages (other than liquidated damages and damages required to be
calculated in a specified way) for a breach of an obligation (other than a
payment obligation or an obligation to comply or to procure compliance by
another with any financial ratios or other tests of financial condition) by the
Person against which such recourse is available.

“Note” means any promissory note issued at the request of a Lender pursuant to
Section 2.15 in the form of Exhibit B hereto.
“Notice of Borrowing” means a notice of a Borrowing pursuant to Section 2.02(a),
which shall be substantially in the form of Exhibit C-1 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by an Authorized
Officer.
“Notice of Conversion” means a notice of a Conversion of Advances pursuant to
Section 2.08 or 2.11, which shall be substantially in the form of Exhibit C-2 or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by an
Authorized Officer.
“Notice of Prepayment” means a notice of prepayment of Advances, which shall be
substantially in the form of Exhibit C-3 or such other form as may be approved
by the





--------------------------------------------------------------------------------

16


Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by an Authorized Officer.
“OECD” means the Organization for Economic Cooperation and Development.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Organizational Documents” means, as applicable to any Person, the charter, code
of regulations, articles of incorporation, by-laws, certificate of formation,
operating agreement, certificate of partnership, limited liability company
agreement, operating agreement, partnership agreement, certificate of limited
partnership, limited partnership agreement or other constitutive documents of
such Person.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17(b)).
“Participant” has the meaning set forth in Section 8.08(d).
“Participant Register” has the meaning set forth in Section 8.08(d).
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001), as in effect from time to time.


“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
“Penelec” means Pennsylvania Electric Company, a Pennsylvania corporation, and
any successor thereto.
“Percentage” means, in respect of any Lender on any date of determination, the
quotient (expressed as a percentage carried out to the ninth decimal place)
obtained by (i) dividing such Lender’s Commitment on such day by the total of
the Commitments on such





--------------------------------------------------------------------------------

17


day, or (ii) if the Commitments have terminated or expired, dividing the
aggregate unpaid principal amount of the Advances owing to such Lender on such
day by the aggregate unpaid principal amount of all Advances owing to the
Lenders on such day.
“Permitted Obligations” mean (i) nonspeculative Hedging Obligations of any
Person and its Subsidiaries arising in the ordinary course of business and in
accordance with such Person’s established risk management policies that are
designed to protect such Person against, among other things, fluctuations in
interest rates or currency exchange rates and which in the case of agreements
relating to interest rates shall have a notional amount no greater than the
payments due with respect to the applicable obligations being hedged and
(ii) Commodity Trading Obligations. For the avoidance of doubt, such
transactions shall be considered nonspeculative if undertaken in conformance
with FE’s Corporate Risk Management Policy then in effect, as approved by FE’s
Audit Committee, together with the Approved Business Unit Risk Management
Policies referenced thereunder.
“Permitted Securitization” means, for the Borrower and its Subsidiaries, any
sale, assignment, conveyance, grant and/or contribution, or series of related
sales, assignments, conveyances, grants and/or contributions, by the Borrower or
any of its Subsidiaries of Receivables (or purported sale, assignment,
conveyance, grant and/or contribution) to a trust, corporation or other entity,
where the purchase of such Receivables may be funded or exchanged in whole or in
part by the incurrence or issuance by the applicable Securitization SPV, if any,
of Indebtedness or securities (such Indebtedness and securities being
“Attributable Securitization Obligations”) that are to be secured by or
otherwise satisfied by payments from, or that represent interests in, the cash
flow derived primarily from such Receivables (provided, however, that
“Indebtedness” as used in this definition shall not include Indebtedness
incurred by a Securitization SPV owed to the Borrower or any of its
Subsidiaries, which Indebtedness represents all or a portion of the purchase
price or other consideration paid by such Securitization SPV for such
receivables or interests therein), where (i) any representation, warranty,
covenant, recourse, repurchase, hold harmless, indemnity or similar obligations
of the Borrower or any of its Subsidiaries, as applicable, in respect of
Receivables sold, assigned, conveyed, granted or contributed, or payments made
in respect thereof, are customary for transactions of this type, and do not
prevent the characterization of the transaction as a true sale under Applicable
Laws (including debtor relief laws) and (ii) any representation, warranty,
covenant, recourse, repurchase, hold harmless, indemnity or similar obligations
of any Securitization SPV in respect of Receivables sold, assigned, conveyed,
granted or contributed or payments made in respect thereof, are customary for
transactions of this type.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means, at any time, an “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
or 430 of the Code and (i) is





--------------------------------------------------------------------------------

18


(A) maintained by or contributed to by (or to which there is or may be an
obligation to contribute to by) the Borrower or any member of the Controlled
Group, or (B) maintained pursuant to a collective bargaining agreement or any
other arrangement under which more than one employer makes contributions, or
(ii) as to which the Borrower or a member of the Controlled Group has within the
preceding five plan years maintained, contributed to or had an obligation to
contribute to.
“Platform” has the meaning set forth in Section 5.01(g).
“PPUC Order” means the Pennsylvania Public Utility Commission opinion and order
Pennsylvania Public Utility Commission v. Pennsylvania Electric Company and
Pennsylvania Public Utility Commission v. Metropolitan Edison Company
[consolidated], 210 WL 2911737 (Pa.P.U.C.) (March 3, 2010), as subsequently
affirmed by an opinion and order of the Commonwealth Court of Pennsylvania on
June 14, 2011, Metropolitan Edison Company v. Pennsylvania Public Utility
Commission, 22 A.3d 353 (Pa.Commw. 2011), and left undisturbed by the United
States District Court for the Eastern District of Pennsylvania in its order
issued on September 30, 2013 (Civil Action No. 11-cv-04474), which order was
affirmed by the United States Court of Appeals for the Third Circuit on
September 16, 2014, and the petition for rehearing was denied on October 15,
2014. A petition for writ of certiorari was filed with the United States Supreme
Court on February 12, 2015, which was denied on May 26, 2015.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning set forth in Section 5.01(g).
“Receivables” means any accounts receivable, payment intangibles, notes
receivable, rights to receive future payments and related rights (whether now
existing or arising or acquired in the future, whether constituting accounts,
chattel paper, instruments, general intangibles or otherwise, and including the
right to payment of any interest or finance charges), including (i) financial
transmission rights (“FTRs”) or any other rights to payment from PJM
Interconnection LLC or another regional transmission authority of the Borrower
or any of its Subsidiaries or (ii) the right to impose, charge, collect and
receive special, irrevocable, nonbypassable charges based upon the consumption
of electricity imposed pursuant to Applicable Law on the Borrower’s or any of
its Subsidiaries’ ratepayers, and any supporting obligations and other financial
assets related thereto (including all collateral securing such accounts
receivables, FTRs or other assets, contracts and contract rights, all guarantees
with respect thereto, and all proceeds thereof) that are transferred, or in
respect of which security interests are granted in one or more transactions that
are customary for asset securitizations of such Receivables.
“Recipient” means, as applicable, (i) the Administrative Agent and (ii) any
Lender.
“Reference Ratings” means the ratings assigned by S&P and Moody’s to the senior
unsecured non-credit enhanced debt of the Borrower; provided that, if there is
no such rating,





--------------------------------------------------------------------------------

19


“Reference Ratings” shall mean the ratings that are one level below the
respective ratings assigned by S&P and Moody’s to the senior secured debt of the
Borrower.
“Register” has the meaning set forth in Section 8.08(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Corruption Law or any predicate crime to any Anti-Corruption Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Corruption Law.
“Resignation Effective Date” has the meaning set forth in Section 7.07(a).
“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC, a subsidiary of S&P Global Inc.
“Sanctioned Country” means, at any time, a region, country or territory which
is, or whose government is, the subject or target of any Sanctions (at the date
of this Agreement, the Crimea region of Ukraine, Cuba, Iran, North Korea and
Syria).
“Sanctioned Person” means (a) any Person named on the list of Specially
Designated Nationals maintained by OFAC, or any other Sanctions-related list of
designated Persons maintained by the U.S. Department of State, the U.S.
Department of Commerce, the U.S. Department of the Treasury or any other U.S.
Governmental Authority, or maintained by the United Nations Security Council,
Her Majesty’s Treasury of the United Kingdom, the European Union or any member
state thereof, as may be amended, supplemented or substituted from time to time,
(b) any Person that is (i) operating, located, organized or resident in a
Sanctioned Country, to the extent such presence in the Sanctioned Country means
that such Person is the target of Sanctions, or (ii) the subject or target of
any Sanctions, or (c) any Person controlled by any such Person described in the
foregoing clause (a) or clause (b). For purposes of the foregoing clause (c),
“control” shall have the meaning ascribed to such term in the definition of
“Covered Entity”.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC, the U.S. Department of State or the U.S. Department
of Treasury, or (b) the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom.
“Scotiabank” has the meaning set forth in the preamble hereto.





--------------------------------------------------------------------------------

20


“SEC” means the United States Securities and Exchange Commission.
“Securitization SPV” means any trust, partnership or other Person established by
the Borrower or a Subsidiary of the Borrower to implement a Permitted
Securitization.
“Service” has the meaning set forth in the definition of “Eurodollar Rate”.
“Significant Subsidiaries” means (i) The Cleveland Electric Illuminating
Company, Met-Ed, Ohio Edison Company, Pennsylvania Power Company, The Toledo
Edison Company, Jersey Central Power & Light Company, MP, Penelec, The Potomac
Edison Company, West Penn Power Company, FirstEnergy Transmission, LLC, American
Transmission Systems, Incorporated, Trans-Allegheny Interstate Line Company and
Mid-Atlantic Interstate Transmission, LLC, and any successor to any of them, and
(ii) any significant subsidiary (as such term is defined in Regulation S-X of
the SEC (17 C.F.R. §210.1-02(w)), or any successor provision) of the Borrower
(excluding Securitization SPVs); provided, however, that the Unregulated
Subsidiaries shall be specifically excluded from the definition of Significant
Subsidiaries.
“SPC” has the meaning set forth in Section 8.08(g).
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the Board of Directors or other persons performing similar
functions are at the time directly or indirectly owned by such a Person, or one
or more Subsidiaries, or by such Person and one or more of its Subsidiaries.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Event” means (i) a Reportable Event described in Section 4043(c) of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
or (ii) the withdrawal of the Borrower or any member of the Controlled Group
from a Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (iii) a cessation of operations with
respect to which the Borrower or any member of the Controlled Group has incurred
liability under Section 4062(e) of ERISA, or (iv) the filing of a notice of
intent to terminate a Plan or the treatment of a Plan amendment as a termination
under Section 4041 or 4042 of ERISA, or (v) the institution of proceedings to
terminate a Plan by the PBGC, or (vi) any other event or condition that might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment by a court of competent jurisdiction of a trustee to administer, any
Plan.
“Total Capitalization” means, at any date of determination, the sum, without
duplication, of (i) Consolidated Debt, (ii) the capital stock (but excluding
treasury stock and





--------------------------------------------------------------------------------

21


capital stock subscribed and unissued) and other equity accounts (including
retained earnings and paid in capital but excluding accumulated other
comprehensive income and loss) of the Borrower and its Consolidated
Subsidiaries, (iii) consolidated equity of the preference stockholders of the
Borrower and its Consolidated Subsidiaries, and (iv) the aggregate principal
amount of Trust Preferred Securities and Junior Subordinated Deferred Interest
Debt Obligations of the Borrower and its Consolidated Subsidiaries; provided,
however, that, commencing with the fiscal quarter ending December 31, 2018 and
for each fiscal quarter ending thereafter, “Total Capitalization” shall be
determined subject to the following adjustments:
(A)    there shall be excluded in such determination the following after-tax
effects resulting from non-cash write-downs and non-cash charges occurring and
recognized for the periods indicated below as reflected in the consolidated
financial statements of the Borrower for such periods:
(1)    in respect of pension and other postemployment benefits occurring and
recognized in fiscal years 2011 and 2012, which shall not exceed in the
aggregate $691,600,000 for the Borrower and its Consolidated Subsidiaries
(without duplication but allowing for, as applicable, consolidation);
(2)    in respect of asset impairments attributable to the Albright, Rivesville
and Willow Island Plants owned by MP, the Armstrong and R. Paul Plants owned by
AESC, and the Bay Shore (Units 2-4 only), Eastlake (Units 4-5 only), Fremont and
Richland Plants owned by FirstEnergy Generation, LLC occurring and recognized in
fiscal year 2011, which shall not exceed in the aggregate $255,400,000 for the
Borrower and its Consolidated Subsidiaries (without duplication but allowing
for, as applicable, consolidation);
(3)    in respect of asset impairments attributable to the Hatfield’s Ferry
Power Station and the Mitchell Power Station owned by AESC occurring and
recognized in fiscal year 2013 through September 30, 2013, which shall not
exceed in the aggregate $317,300,000 for the Borrower and its Consolidated
Subsidiaries (without duplication but allowing for, as applicable,
consolidation); and
(4)    in respect of asset impairments attributable to the power generation
assets owned by the Unregulated Subsidiaries occurring and recognized during the
fiscal quarter ending December 31, 2016 and from time to time thereafter, which
shall not exceed in the aggregate $5,500,000,000 for the Borrower and its
Consolidated Subsidiaries (without duplication but allowing for, as applicable,
consolidation); and
(B)    in addition to the adjustments described in clause (A) above, there shall
be excluded in such determination the after-tax effects resulting from non-cash
write-downs and non-cash charges attributable or relating to the following:
(1)(i) pension and other postemployment benefits, (ii) impairment of regulatory
and other long-lived assets, (iii) disallowance of regulatory assets, and (iv)
goodwill impairment, in each case, occurring





--------------------------------------------------------------------------------

22


and recognized during the fiscal quarter ended December 31, 2013 and in any
fiscal quarter ended or ending thereafter as reflected in the consolidated
financial statements of the Borrower for such periods, and (2) disallowance of
regulatory assets consisting of marginal transmission line losses of Met-Ed and
Penelec occurring during the period from January 11, 2007 through December 31,
2010 as described in the PPUC Order, in each case, occurring and recognized
during the fiscal quarter ended September 30, 2013 as reflected in the
consolidated financial statements of the Borrower for such period, but such
adjustments shall not exceed in the aggregate $1,500,000,000 for the Borrower
and its Consolidated Subsidiaries (without duplication but allowing for, as
applicable, consolidation).
“Trust Preferred Securities” means any securities, however denominated, (i)
issued by the Borrower or any Consolidated Subsidiary of the Borrower, (ii) that
are not subject to mandatory redemption or the underlying securities, if any, of
which are not subject to mandatory redemption, (iii) that are perpetual or
mature no less than 30 years from the date of issuance, (iv) the indebtedness
issued in connection with which, including any guaranty, is subordinate in right
of payment to the unsecured and unsubordinated indebtedness of the issuer of
such indebtedness or guaranty, and (v) the terms of which permit the deferral of
the payment of interest or distributions thereon to a date occurring after the
Maturity Date.
“Type” means the designation of a Borrowing or an Advance as a Eurodollar Rate
Borrowing or Advance or as an Alternate Base Rate Borrowing or Advance.
“United States” and “U.S.” each means the United States of America.
“Unmatured Default” means any event that, with the giving of notice or the
passage of time, or both, would constitute an Event of Default.
“Unregulated Money Pool Agreement” means the FirstEnergy Substitute Non-Utility
Money Pool Agreement, dated as of January 1, 2018, among the Borrower,
FirstEnergy Service Company and certain non-utility Subsidiaries of the
Borrower, as amended, modified, restated or replaced from time to time.
“Unregulated Subsidiaries” means FES, AESC, FirstEnergy Nuclear Operating
Company, Bay Shore Power Company and, as applicable, their respective
Subsidiaries.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.13(g)(ii)(B)(iii).
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from





--------------------------------------------------------------------------------

23


time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.
Computation of Time Periods.
 

In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.
SECTION 1.03.
Accounting Terms.
 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g). Notwithstanding anything to
the contrary contained in this Agreement, any lease that was or would have been
treated as an operating lease under GAAP as in effect on the Closing Date that
would become or be treated as a capital lease solely as a result of a change in
GAAP after the Closing Date shall always be treated as an operating lease for
purposes of determining compliance with the financial and other covenants set
forth in this Agreement and the other Loan Documents.
SECTION 1.04.
Terms Generally.
 

Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (iii) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provisions hereof, (iv) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement, and (v) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
 
 
 
 
 
SECTION 2.01.
The Advances.
 








--------------------------------------------------------------------------------

24


Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Advances to the Borrower in Dollars only on the Closing Date, in an
aggregate amount not to exceed at any time outstanding the Commitment of such
Lender. Each Borrowing shall be in an aggregate amount not less than $5,000,000
or an integral multiple of $1,000,000 in excess thereof and shall consist of
Advances having the same Interest Period made or Converted on the same day by
the Lenders ratably according to their respective Commitments. The Borrower may
make multiple Borrowings on the Closing Date, each with a different Interest
Period, provided, that all Advances made as part of a single Borrowing will have
the same Interest Period. Within the limits of each Lender’s Commitment, and
subject to the conditions set forth in Article III and the other terms and
conditions hereof, the Borrower may request Borrowings hereunder for funding on
the Closing Date, and repay or prepay Advances pursuant to Section 2.09;
provided, however, that once repaid or prepaid, no Advances may be reborrowed.
Any unused portion of the Commitments will terminate on the making of the
Borrowings on the Closing Date.
SECTION 2.02.
Making the Advances.
 

(a)    The Borrowings to be made on the Closing Date pursuant to Section 2.01
shall be made on notice, which may be given by telephone or a Notice of
Borrowing (provided, that any telephonic notice must be confirmed immediately by
delivery to the Administrative Agent of a Notice of Borrowing). Such Notice of
Borrowing must be given by the Borrower to the Administrative Agent (i) in the
case of a Borrowing comprising Eurodollar Rate Advances, not later than
11:00 a.m. (New York time) on the third Business Day prior to the Closing Date
(or such other time as the Administrative Agent and the Lenders may agree in
their sole discretion), and (ii) in the case of a Borrowing comprising Alternate
Base Rate Advances, not later than 11:00 a.m. (New York time) on the Closing
Date, and the Administrative Agent shall give to each Lender prompt notice
thereof. Such telephonic notice and Notice of Borrowing shall specify the
requested (A) Type of Advances to be made in connection with such Borrowing,
(B) aggregate amount of such Borrowing and (C) in the case of a Borrowing
comprising Eurodollar Rate Advances, the initial Interest Period for each such
Advance, which Borrowing shall be subject to the limitations stated in the
definition of “Interest Period” in Section 1.01. Each Lender shall, before 1:00
p.m. (New York time) on the Closing Date, make available for the account of its
Applicable Lending Office to the Administrative Agent at its address referred to
in Section 8.02, in same day funds, such Lender’s Percentage of each such
Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent’s aforesaid address.
(b)    The Notice of Borrowing delivered pursuant to Section 2.02(a) shall be
irrevocable and binding on the Borrower. In the event that such Notice of
Borrowing requests Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure by the Borrower to fulfill on or before the date specified in such
Notice of Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or redeployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.





--------------------------------------------------------------------------------

25


(c)    Unless the Administrative Agent shall have received written notice via
facsimile transmission from a Lender prior to (A) 5:00 p.m. (New York time) one
Business Day prior to the date of a Borrowing comprising Eurodollar Rate
Advances or (B) 12:00 noon (New York time) on the date of a Borrowing comprising
Alternate Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s Percentage of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such Percentage of such Borrowing available to the Administrative Agent,
such Lender and the Borrower severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, the interest rate applicable at the time to
Advances made in connection with such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.
(d)    The obligations of the Lenders hereunder to make Advances and to make
payments pursuant to Section 7.06 are several and not joint. The failure of any
Lender to make the Advance to be made by it as part of any Borrowing or to make
any payment under Section 7.06 on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Borrowing or to make
its payment under Section 7.06.
SECTION 2.03.
Fees.
 

The Borrower agrees to pay the fees payable by it in such amounts and payable on
such terms as set forth in the Fee Letters.
SECTION 2.04.
Repayment of Advances.
 

The Borrower agrees to repay the principal amount of each Advance made by each
Lender no later than the Maturity Date.
SECTION 2.05.
Interest on Advnces.
 

The Borrower agrees to pay interest on the unpaid principal amount of each
Advance made by each Lender from the date of such Advance until such principal
amount shall be paid in full, at the following rates per annum, subject to
Section 2.12(f):





--------------------------------------------------------------------------------

26


(a)    Alternate Base Rate Advances. If such Advance is an Alternate Base Rate
Advance, a rate per annum equal at all times to the Alternate Base Rate in
effect from time to time plus the Applicable Margin for such Alternate Base Rate
Advance in effect from time to time, payable quarterly in arrears on the last
Business Day of each March, June, September and December, on the Maturity Date
and on the date such Alternate Base Rate Advance shall be Converted or be paid
in full and as provided in Section 2.09; and
(b)    Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the sum of the Eurodollar Rate for such Interest Period plus the Applicable
Margin for such Eurodollar Rate Advance in effect from time to time, payable on
the last day of each Interest Period for such Eurodollar Rate Advance (and, in
the case of any Interest Period of six months, on the last Business Day of the
third month of such Interest Period), on the Maturity Date and on the date such
Eurodollar Rate Advance shall be Converted or be paid in full and as provided in
Section 2.09.
SECTION 2.06.
Additional Interest on Advances.
 

The Borrower agrees to pay to each Lender, so long as such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each Eurodollar Rate Advance made by such Lender, from the
date of such Advance until such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting
(i) the Eurodollar Rate for the Interest Period for such Advance from (ii) the
rate obtained by dividing such Eurodollar Rate by a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage of such Lender for such Interest
Period, payable on each date on which interest is payable on such Advance;
provided, that no Lender shall be entitled to demand additional interest under
this Section 2.06 more than 90 days following the last day of the Interest
Period in respect of which such demand is made; provided further, however, that
the foregoing proviso shall in no way limit the right of any Lender to demand or
receive such additional interest to the extent that such additional interest
relates to the retroactive application by the Board of Governors of the Federal
Reserve System of any regulation described above if such demand is made within
90 days after the implementation of such retroactive regulation. Such additional
interest shall be determined by such Lender and notified to the Borrower through
the Administrative Agent, and such determination shall be conclusive and binding
for all purposes, absent manifest error.
SECTION 2.07.
Interest Rate Determination.
 

(a)    The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.05(a) or (b).
(b)    If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Administrative Agent that (i) Dollar deposits are not being offered
to banks in the London interbank





--------------------------------------------------------------------------------

27


eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Advances, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate or (iii) the Eurodollar Rate for any Interest
Period for such Advances will not adequately reflect the cost to such Majority
Lenders of making or funding their respective Eurodollar Rate Advances for such
Interest Period, the Administrative Agent shall forthwith so notify the Borrower
and the Lenders, whereupon, subject to the definition of “Eurodollar Rate” set
forth in Section 1.01,
(i)    each Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into an Alternate Base Rate
Advance, and
(ii)    the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
(c)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and the
obligation of the Lenders to make or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
SECTION 2.08.
Conversion of Advances.
 

(a)    Voluntary. The Borrower may on any Business Day, upon notice which may be
given by telephone or a Notice of Conversion (provided, that (x) any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Notice of Conversion, and (y) such Notice of Conversion must be given by the
Borrower to the Administrative Agent not later than 11:00 a.m. (New York time)
on the third Business Day prior to the date of any proposed Conversion into
Eurodollar Rate Advances, and on the date of any proposed Conversion into
Alternate Base Rate Advances), and subject to the provisions of Sections 2.07
and 2.11, Convert all Advances of one Type made to Borrower in connection with
the same Borrowing into Advances of another Type or Types or Advances of the
same Type having the same or a new Interest Period; provided, however, that any
Conversion of, or with respect to, any Eurodollar Rate Advances into Advances of
another Type or Advances of the same Type having the same or new Interest
Periods, shall be made on, and only on, the last day of an Interest Period for
such Eurodollar Rate Advances, unless the Borrower shall also reimburse the
Lenders in respect thereof pursuant to Section 8.05(b) on the date of such
Conversion. Each such Notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted, and (iii) if such Conversion is into, or with respect to,
Eurodollar Rate Advances, the duration of the Interest Period for each such
resulting Advance.
(b)    Mandatory. If the Borrower shall fail to select the Type of any Advance
or the duration of any Interest Period for any Borrowing comprising Eurodollar
Rate Advances in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01 and Section 2.08(a), or if any proposed
Conversion of a Borrowing that is to comprise Eurodollar Rate Advances upon
Conversion shall not occur as a result of the circumstances described in





--------------------------------------------------------------------------------

28


paragraph (c) below, the Administrative Agent will forthwith so notify the
Borrower and the Lenders, and such Advances will automatically, on the last day
of the then existing Interest Period therefor, Convert into Alternate Base Rate
Advances.
(c)    Failure to Convert. Each Notice of Conversion pursuant to subsection (a)
above shall be irrevocable and binding on the Borrower. In the case of any
Borrowing that is to comprise Eurodollar Rate Advances upon Conversion, the
Borrower agrees to indemnify each Lender against any loss, cost or expense
incurred by such Lender as a result of any failure of such Conversion to occur
pursuant to the provisions of Section 2.07(c), including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or redeployment
of deposits or other funds acquired by such Lender to fund such Eurodollar Rate
Advances upon such Conversion, when such Conversion does not occur. The
Borrower’s obligations under this subsection (c) shall survive the repayment of
all other amounts owing by the Borrower to the Lenders and the Administrative
Agent under this Agreement and any Note and the termination of this Agreement.
SECTION 2.09.
Optional Prepayments.
 

The Borrower may at any time prepay the outstanding principal amounts of the
Advances made as part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid, upon notice thereof, which shall be in the form of a Notice of
Prepayment, given to the Administrative Agent by the Borrower not later than
11:00 a.m. (New York time) (i) on the date of any such prepayment in the case of
Alternate Base Rate Advances and (ii) on the second Business Day prior to any
such prepayment in the case of Eurodollar Rate Advances; provided, however, that
(x) each partial prepayment of any Borrowing shall be in an aggregate principal
amount not less than $5,000,000 and (y) in the case of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.05(b) on the date of such
prepayment.
SECTION 2.10.
Increased Costs.
 

(a)    If, due to any Change in Law, there shall be any increase in the cost
(other than in respect of Taxes, which are addressed exclusively in Section
2.13) to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances, then the Borrower shall from time to time, upon demand
by such Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost and the basis therefor, submitted to the
Borrower and the Administrative Agent by such Lender, shall constitute such
demand and shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If any Lender determines that any Change in Law affects or would affect
the amount of capital or liquidity required or expected to be maintained by such
Lender or any Person controlling such Lender and that the amount of such capital
or liquidity is increased by or based upon the existence of (i) such Lender’s
commitment to lend hereunder and other commitments of this type





--------------------------------------------------------------------------------

29


or (ii) the Advances made by such Lender, then, upon demand by such Lender (with
a copy of such demand to the Administrative Agent), the Borrower shall
immediately pay to the Administrative Agent for the account of such Lender, from
time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender or such Person in the light of such circumstances, to the
extent that such Lender determines such increase in capital or liquidity to be
allocable to the existence of such Lender’s commitment to lend hereunder or the
Advances made by such Lender. A certificate as to such amounts submitted to the
Borrower and the Administrative Agent by such Lender shall constitute such
demand and shall be conclusive and binding for all purposes, absent manifest
error.
(c)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
additional amounts incurred more than 180 days prior to the date that such
Lender notifies the Borrower of such Lender’s intention to claim such
compensation (except that, if such Change in Law giving rise to such increased
costs is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).
(d)    The Borrower’s obligations under this Section 2.10 shall survive (x) the
repayment of all amounts owing to the Lenders and the Administrative Agent under
this Agreement and any Note and (y) the termination of this Agreement, in each
case to the extent such obligations were incurred prior to such repayment and
termination.
SECTION 2.11.
Illegality.
 

Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other governmental authority asserts that it is unlawful, for any Lender
or its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist and (ii) the Borrower shall forthwith prepay in full
all Eurodollar Rate Advances of all Lenders then outstanding, together with
interest accrued thereon, unless (A) the Borrower, within five Business Days of
notice from the Administrative Agent, Converts all Eurodollar Rate Advances of
all Lenders then outstanding into Advances of another Type in accordance with
Section 2.08 or (B) the Administrative Agent notifies the Borrower that the
circumstances causing such prepayment no longer exist.
SECTION 2.12.
Payments and Computations.
 

(a)    The Borrower shall make each payment hereunder and under any Note not
later than 12:00 noon (New York time) on the day when due in Dollars to the
Administrative Agent at its address referred to in Section 8.02 in same day
funds, without set-off, counterclaim or defense and





--------------------------------------------------------------------------------

30


any such payment to the Administrative Agent shall constitute payment by the
Borrower hereunder or under any Note, as the case may be, for all purposes, and
upon such payment the Lenders shall look solely to the Administrative Agent for
their respective interests in such payment. The Administrative Agent will
promptly after any such payment cause to be distributed like funds relating to
the payment of principal or interest ratably (other than amounts payable
pursuant to Section 2.02(c), 2.03, 2.06, 2.08(c), 2.10, 2.13, 2.16 or 8.05(b))
(according to the Lenders’ respective Percentages) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Assumption and recording of the information contained therein in
the Register pursuant to Section 8.08(c), from and after the effective date
specified in such Assignment and Assumption, the Administrative Agent shall make
all payments hereunder and under any Note in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Assumption shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.
(b)    The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made by the Borrower to the Administrative Agent when
due hereunder or under any Note held by such Lender, to charge from time to time
against any or all of the Borrower’s accounts (other than any payroll account
maintained by the Borrower with such Lender, if and to the extent that such
Lender shall have expressly waived its set-off rights in writing in respect of
such payroll account) with such Lender any amount so due.
(c)    All computations of interest based on the Alternate Base Rate (based upon
The Wall Street Journal’s published “prime rate”) shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Alternate Base Rate (based
upon the Federal Funds Rate or upon clause (iii) of the definition of Alternate
Base Rate), the Eurodollar Rate or the Federal Funds Rate shall be made by the
Administrative Agent, and all computations of interest pursuant to Section 2.06
shall be made by a Lender, on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such commitment fees or interest are payable.
Each determination by the Administrative Agent (or, in the case of Section 2.06,
by a Lender) of an interest rate hereunder shall be conclusive and binding for
all purposes, absent manifest error.
(d)    Whenever any payment hereunder or under any Note shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest; provided, however, if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such





--------------------------------------------------------------------------------

31


payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent that the Borrower shall not have so made such payment in full
to the Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.
(f)    The principal amount of any Advance (or any portion thereof) payable by
the Borrower hereunder or under any Note that is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall (to the fullest extent
permitted by law) bear interest from the date when due until paid in full at a
rate per annum equal at all times to the rate otherwise applicable to such
Advance plus 2% per annum, payable upon demand. Any other amount payable by the
Borrower hereunder or under any Note that is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall (to the fullest extent
permitted by law) bear interest from the date when due until paid in full at a
rate per annum equal at all times to the rate of interest applicable to
Alternate Base Rate Advances plus 2% per annum, payable upon demand.
(g)    To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy, insolvency or other similar
law now or hereafter in effect or otherwise, then (i) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (ii) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (ii) of
the preceding sentence shall survive the payment in full of any amounts
hereunder and the termination of this Agreement.
SECTION 2.13.
Taxes.
 

(a)    Defined Terms. For purposes of this Section 2.13, the term “Applicable
Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted





--------------------------------------------------------------------------------

32


or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 30 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 2.13(e) below.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 30 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.08(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e), including any such amount
that had been so due to the Administrative Agent pursuant to the foregoing
clause (ii) or clause (iii) (including any reasonable expenses arising therefrom
or with respect thereto as provided above) but was paid by the Borrower pursuant
to the last sentence of subsection (d) above, in which case the Administrative
Agent may effect such set off and application for the benefit of the Borrower to
the extent of the aggregate of such amounts paid by the Borrower and the
proceeds of such set off and application (if any) shall be promptly remitted to
the Borrower in immediately available funds by the Administrative Agent.





--------------------------------------------------------------------------------

33


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.13, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.13(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an





--------------------------------------------------------------------------------

34


exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(ii)    executed originals of IRS Form W-8ECI;


(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E; or


(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;


(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with





--------------------------------------------------------------------------------

35


their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.13 (including by
the payment of additional amounts pursuant to this Section 2.13), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 2.13 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of this Agreement
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 2.14.
Sharing of Payments, Etc.
 

(a)    If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set‑off, or otherwise) on account of the
Advances made by it (other than pursuant to Section 2.02(c), 2.03, 2.06,
2.08(c), 2.10, 2.13, 2.16 or 8.05(b)) in excess of its ratable share of payments
on account of the Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances
made by them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with





--------------------------------------------------------------------------------

36


an amount equal to such Lender’s ratable share (according to the proportion of
(a) the amount of such Lender’s required repayment to (b) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.14(a) may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set‑off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.
(b)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c) or 7.06, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.
SECTION 2.15.
Noteless Agreement; Evidence of Indebtedness.
 

(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Advance made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Advance made hereunder, the Type thereof and the
Interest Period (if any) with respect thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder, and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
(c)    Subject to Section 8.08(c), the entries maintained in the accounts
maintained pursuant to subsections (a) and (b) above shall be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay such obligations in accordance with their
terms.
(d)    Any Lender may request that its Advances be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to such Lender and its registered assigns. Thereafter, the Advances
evidenced by such Note and interest thereon shall at all times (including after
any assignment pursuant to Section 8.08(b)) be represented by one or more Notes
payable to the payee named therein, or to its registered assigns pursuant to
Section 8.08(b), except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such
Advances once again be evidenced as described in subsections (a) and (b) above.





--------------------------------------------------------------------------------

37


SECTION 2.16.
Defaulting Lenders.
 

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders and in Section
8.01.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Unmatured Default or Event of
Default exists), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Unmatured Default or Event of Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that, if (x)
such payment is a payment of the principal amount of any Advances in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Advances were made at a time when the conditions set forth in Section 3.01
were satisfied or waived, such payment shall be applied solely to pay the
Advances of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Advances of such Defaulting Lender until such time
as all Advances are held by the Lenders pro rata in accordance with the
Commitments. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to payments made by or on
behalf of the





--------------------------------------------------------------------------------

38


Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed in writing by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
SECTION 2.17.
Mitigation Obligations; Replacement of Lenders.
 

(a)    Designation of a Different Lending Office.
(i)    If any Lender requests compensation under Section 2.10, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section  2.13,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different Applicable Lending Office for funding or booking its
Advances hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.10 or 2.13, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.
(ii)    Any Lender that becomes aware of circumstances that would permit such
Lender to notify the Administrative Agent of any illegality under Section 2.11
shall use its commercially reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such change would avoid or eliminate
such illegality and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.
(iii)    The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.10 or delivers any notice to the Administrative Agent pursuant to
Section 2.11 resulting in the suspension of obligations of the Lenders with
respect to Eurodollar Rate Advances, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.13, and, in each
case, such Lender has declined or is unable to designate a different Applicable
Lending Office in accordance with Section 2.17(a), or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 8.08(b)), all of its interests and rights (other than its existing
rights to payments pursuant to Section 2.10, 2.11 or Section 2.13) under this
Agreement and the related Loan Documents to an Eligible Assignee (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:





--------------------------------------------------------------------------------

39


(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 8.08(b);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal amount of its Advances, accrued interest thereon and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 8.05(b)) from the assignee (to the extent
of such outstanding principal and accrued interest) or the Borrower (in the case
of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


ARTICLE III
CONDITIONS OF LENDING
 
 
 
 
 
SECTION 3.01.
Conditions Precedent to Effectiveness and Advances.
 



The obligation of each Lender to make its Advances in connection with the
Borrowings on the Closing Date are subject to the conditions precedent (or
waiver thereof in accordance with Section 8.01) that on or before the date of
any such Borrowings:
(a)    The Administrative Agent shall have received the following, each dated
the same date (except for the financial statements referred to in
paragraph (iv)), in form and substance satisfactory to the Administrative Agent:
(i)    This Agreement, duly executed by each of the parties hereto, and Notes
requested by any Lender pursuant to Section 2.15(d), duly completed and executed
by the Borrower and payable to such Lender;
(ii)    Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the other Loan Documents to which it is,
or is to be, a party and of all documents evidencing any other necessary
corporate action with respect to this Agreement and such Loan Documents;





--------------------------------------------------------------------------------

40


(iii)    A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying (A) the names and true signatures of the officers of the
Borrower authorized to sign each Loan Document to which the Borrower is, or is
to become, a party and the other documents to be delivered hereunder; (B) that
attached thereto are true and correct copies of the Organizational Documents of
the Borrower, in each case as in effect on such date, and (C) that there is no
Governmental Action required for the due execution, delivery and performance by
the Borrower of this Agreement and each other Loan Document to which the
Borrower is, or is to become, a party;
(iv)    Copies of all the Disclosure Documents (it being agreed that those
Disclosure Documents publicly available on the SEC’s EDGAR Database or on FE’s
website no later than the Business Day immediately preceding the date of such
Borrowings will be deemed to have been delivered under this clause (iv));
(v)    [Reserved];
(vi)    An opinion of Jones Day, special counsel for the Borrower; and
(vii)    Such other certifications, opinions, financial or other information,
approvals and documents as the Administrative Agent or any Lender may have
reasonably requested at least one Business Day prior to the Closing Date, all in
form and substance satisfactory to the Administrative Agent or such Lender (as
the case may be).
(b)    The Administrative Agent and each Lender shall have received a Beneficial
Ownership Certification in relation to the Borrower to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation.
(c)    The Borrower shall have paid all of the fees payable in accordance with
the Fee Letters.
(d)    Prior to or concurrently with the effectiveness of this Agreement and the
making of Borrowings on the Closing Date, the aggregate Commitments (as defined
in the FE Revolving Credit Agreement) under the FE Revolving Credit Agreement
shall have been permanently reduced to an amount not exceeding $2,500,000,000.
(e)    The Administrative Agent shall have received all documentation and
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act and the Beneficial Ownership Regulation, to the
extent such documentation or information is requested by the Administrative
Agent on behalf of the Lenders prior to the date hereof.
(f)    The following statements shall be true (and the giving of the Notice of
Borrowing and the acceptance by the Borrower of the proceeds of any such
Borrowings shall constitute a representation and warranty by the Borrower that
on the date of such Borrowings such statements are true):





--------------------------------------------------------------------------------

41


(A)    The representations and warranties of the Borrower contained in
Section 4.01 hereof are true and correct on and as of the date of such
Borrowings, before and after giving effect to such Borrowings and to the
application of the proceeds therefrom, as though made on and as of such date
(other than as to any such representation or warranty that by its terms refers
to a specific date other than the date of such Borrowings, in which case, such
representation and warranty is true and correct as of such specific date); and
(B)    No event has occurred and is continuing, or would result from such
Borrowings or from the application of the proceeds therefrom, that constitutes
an Event of Default or an Unmatured Default.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
 
 
 
 
SECTION 4.01.
Representations and Warranties of the Borrower.
 

The Borrower represents and warrants as follows:
(a)    Existence and Power. It is a corporation duly formed, validly existing
and in good standing under the laws of the State of Ohio, is duly qualified to
do business as a foreign corporation in and is in good standing under the laws
of each state in which the ownership of its properties or the conduct of its
business makes such qualification necessary, except where the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect,
and has all corporate powers and all governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted except
where the failure to do so, in each case, would not reasonably be expected to
have a Material Adverse Effect.
(b)    Due Authorization. The execution, delivery and performance by it of each
Loan Document to which it is, or is to become, a party, have been duly
authorized by all necessary corporate action on its part and do not, and will
not, require the consent or approval of its shareholders, other than such
consents and approvals as have been duly obtained, given or accomplished.
(c)    No Violation, Etc. Neither the execution, delivery or performance by it
of this Agreement or any other Loan Document to which it is, or is to become, a
party, nor the consummation by it of the transactions contemplated hereby or
thereby, nor compliance by it with the provisions hereof or thereof, contravenes
or will contravene, or results or will result in a breach of, any of the
provisions of its Organizational Documents, any Applicable Law, or any
indenture, mortgage, deed of trust, lease, license or any other agreement or
instrument to which it or any of its Subsidiaries is party or by which its
property or the property of any of its Subsidiaries is bound, or results or will
result in the creation or imposition of any Lien upon any of its property or the
property of any of its Subsidiaries except as provided herein, except to the
extent such contravention or breach, or the creation or imposition of any such
Lien, individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect. The Borrower and each of its
Subsidiaries is in compliance with all laws (including, without limitation,
ERISA and Environmental





--------------------------------------------------------------------------------

42


Laws), regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect.
(d)    Governmental Actions. No Governmental Action is or will be required in
connection with the execution, delivery or performance by it, or the
consummation by it of the transactions contemplated by this Agreement or any
other Loan Document to which it is, or is to become, a party.
(e)    Execution and Delivery. This Agreement and the other Loan Documents to
which it is, or is to become, a party have been or will be (as the case may be)
duly executed and delivered by it, and this Agreement is, and upon execution and
delivery thereof each other Loan Document will be, the legal, valid and binding
obligation of it enforceable against it in accordance with its terms, subject,
however, to the application by a court of general principles of equity and to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally.
(f)    Litigation. Except as disclosed in the Disclosure Documents, there is no
pending or, to the Borrower’s knowledge, threatened action or proceeding
(including, without limitation, any proceeding relating to or arising out of
Environmental Laws) affecting the Borrower or any of its Subsidiaries before any
court, governmental agency or arbitrator that would reasonably be expected to
have a Material Adverse Effect.
(g)    Financial Statements; Material Adverse Change. The consolidated balance
sheets of the Borrower and its Subsidiaries, as at December 31, 2017, and the
related consolidated statements of income, retained earnings and cash flows of
the Borrower and its Subsidiaries, certified by PricewaterhouseCoopers LLP,
independent public accountants, and the unaudited consolidated balance sheet of
the Borrower and its Subsidiaries, as at June 30, 2018, and the related
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries, for the six months then ended, copies of which
have been furnished to each Lender, in all cases as amended and restated to the
date hereof, present fairly in all material respects the consolidated financial
position of the Borrower and its Subsidiaries as at the indicated dates and the
consolidated results of the operations of the Borrower and its Subsidiaries for
the periods ended on the indicated dates, all in accordance with GAAP
consistently applied (in the case of such statements that are unaudited, subject
to year-end adjustments and the exclusion of detailed footnotes). Except as
disclosed in the Disclosure Documents, there has been no change, event or
occurrence since December 31, 2017 that has had a Material Adverse Effect.
(h)    ERISA. Except as would not reasonably be expected to have a Material
Adverse Effect:
(i)    No Termination Event has occurred or is reasonably expected to occur with
respect to any Plan.





--------------------------------------------------------------------------------

43


(ii)    Schedule SB (Actuarial Information) to the most recent annual report
(Form 5500 Series) with respect to each Plan, copies of which have been filed
with the Department of Labor and furnished (or made available) to the Lenders,
(A) is complete and accurate, (B) fairly presents the funding status of such
Plan, and (C) since the date of such Schedule SB there has been no change in
such funding status.
(iii)    Neither the Borrower nor any member of the Controlled Group has
incurred or reasonably expects to incur any withdrawal liability under ERISA to
any Multiemployer Plan.
(i)    Margin Stock. After applying the proceeds of each Borrowing, not more
than 25% of the value of the assets of the Borrower and its Subsidiaries subject
to the restrictions of Section 5.03(a) or (b) will consist of or be represented
by Margin Stock. The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowing will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock.
(j)    Investment Company. The Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
(k)    No Event of Default. No event has occurred and is continuing that
constitutes an Event of Default or an Unmatured Default.
(l)    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance with Anti-Corruption Laws and Sanctions in all material respects by
the Covered Entities and their respective directors, officers, employees and, to
the extent commercially reasonable, agents under the control and acting on
behalf of the Covered Entities. The Covered Entities are in compliance in all
material respects with (i) the Trading with the Enemy Act, as amended, and each
of the regulations promulgated by OFAC (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (ii) the Patriot Act. The Covered Entities and their respective officers and
employees and, to the knowledge of the Borrower, the Covered Entities’ directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of the Covered Entities or any of their
respective directors, officers or employees or, to the knowledge of the
Borrower, any agent of the Covered Entities (i) is a Sanctioned Person, (ii) has
assets located in Sanctioned Countries in violation of applicable Sanctions,
(iii) does business in or with, or derives its operating income from investments
in, or transactions with, Sanctioned Persons or (iv) does unauthorized business
in or with, or derives its operating income from unauthorized investments in, or
transactions with, Sanctioned Countries. No Borrowing or use of proceeds thereof
will violate Anti-Corruption Laws or applicable Sanctions.
(m)    No Material Misstatements. The reports, financial statements and other
written information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender pursuant to or in connection with the Loan
Documents and the transactions contemplated thereby, when taken together with
the Disclosure Documents, do not contain and will not contain, when





--------------------------------------------------------------------------------

44


taken as a whole, any untrue statement of a material fact and do not omit and
will not omit, when taken as a whole, to state any fact necessary to make the
statements therein, in the light of the circumstances under which they were or
will be made, not misleading in any material respect.
(n)    EEA Financial Institution. The Borrower is not an EEA Financial
Institution.
(o)    Beneficial Ownership. As of the Closing Date, the information included in
the Beneficial Ownership Certification delivered by the Borrower to the
Administrative Agent on or before the Closing Date is true and correct in all
respects.
ARTICLE V
COVENANTS OF THE BORROWER
 
 
 
 
 
SECTION 5.01.
Affirmative Covenants of the Borrower.
 

Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by the Borrower hereunder shall remain unpaid or any Lender shall
have any Commitment hereunder, the Borrower will:
(a)    Preservation of Corporate Existence, Etc. (i) Without limiting the right
of the Borrower to merge with or into or consolidate with or into any other
corporation or entity in accordance with the provisions of
Section 5.03(c) hereof, preserve and maintain its corporate existence under the
laws of a State of the United States or the District of Columbia, (ii) qualify
and remain qualified as a foreign corporation in each jurisdiction in which such
qualification is reasonably necessary in view of its business and operations or
the ownership of its properties and (iii) preserve, renew and keep in full force
and effect the rights, privileges and franchises necessary or desirable in the
normal conduct of its business, except, in the case of clauses (ii) and (iii)
above, to the extent that failure to do so would not reasonably be expected to
result in a Material Adverse Effect.
(b)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations,
and orders of any Governmental Authority, the noncompliance with which would not
reasonably be expected to result in a Material Adverse Effect, such compliance
to include, without limitation, compliance with the Patriot Act, regulations
promulgated by OFAC, Environmental Laws and ERISA and paying before the same
become delinquent all material taxes, assessments and governmental charges
imposed upon it or upon its property, except to the extent compliance with any
of the foregoing is then being contested in good faith by appropriate legal
proceedings.
(c)    Maintenance of Insurance, Etc. Maintain, and cause its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations or through its own program of self-insurance in such amounts and
covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Borrower and its Subsidiaries operate.





--------------------------------------------------------------------------------

45


(d)    Inspection Rights. At any reasonable time and from time to time as the
Administrative Agent or any Lender may reasonably request (upon five Business
Days’ prior notice delivered to the Borrower and no more than once a year,
unless an Event of Default has occurred and is continuing), permit the
Administrative Agent or such Lender or any agents or representatives thereof to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, the Borrower and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their respective senior executives or officers;
provided, however, that (x) the Borrower reserves the right to restrict access
to any of its Subsidiaries’ facilities in accordance with reasonably adopted
procedures relating to safety and security and (y) neither the Borrower nor any
of its Subsidiaries shall be required to disclose to the Administrative Agent or
any Lender or any agents or representatives thereof any information that is the
subject of attorney-client privilege or attorney work-product privilege properly
asserted by the applicable Person to prevent the loss of such privilege in
connection with such information or that is prevented from disclosure pursuant
to a confidentiality agreement with third parties (provided that the Borrower
agrees to use commercially reasonable efforts to obtain any required third-party
consent to such disclosure, subject to customary nondisclosure restrictions
applicable to the Administrative Agent or the Lenders, as applicable). The
Administrative Agent and each Lender agree to use reasonable efforts to ensure
that any information concerning the Borrower or any of its Subsidiaries obtained
by the Administrative Agent or such Lender pursuant to this subsection (d) or
subsection (g) below that is not contained in a report or other document filed
with the SEC, distributed by the Borrower to its security holders or otherwise
generally available to the public, will, to the extent permitted by law and
except as may be required by valid subpoena or in the normal course of the
Administrative Agent’s or such Lender’s business operations be treated
confidentially by the Administrative Agent or such Lender, as the case may be,
and will not be distributed or otherwise made available by the Administrative
Agent or such Lender, as the case may be, to any Person, other than the
Administrative Agent’s or such Lender’s employees, authorized agents or
representatives (including, without limitation, attorneys and accountants).
(e)    Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account in which entries shall be made of all
financial transactions and the assets and business of the Borrower and each of
its Subsidiaries, in each case, in accordance with GAAP.
(f)    Maintenance of Properties. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties (except such
properties the failure of which to maintain or preserve would not have,
individually or in the aggregate, a Material Adverse Effect) that are used or
that are useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and in accordance with prudent
industry practices applicable to the industry of the Borrower, in all material
respects, and (subject to subsection (b) above) Applicable Law it being
understood that this covenant relates only to the good working order and
condition of such properties and shall not be construed as a covenant of the
Borrower or any of its Subsidiaries not to dispose of such properties by sale,
lease, transfer or otherwise.
(g)    Reporting Requirements. Furnish, or cause to be furnished, to the
Administrative Agent, with sufficient copies for each Lender, the following:





--------------------------------------------------------------------------------

46


(i)    promptly after becoming aware of the occurrence of any Event of Default
continuing on the date of such statement, the statement of an Authorized Officer
of the Borrower setting forth details of such Event of Default and the action
that the Borrower has taken or proposes to take with respect thereto;
(ii)    as soon as available and in any event within 60 days after the close of
each of the first three quarters in each fiscal year of the Borrower,
consolidated balance sheets of the Borrower and its Subsidiaries as at the end
of such quarter and consolidated statements of income of the Borrower and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, fairly presenting in all material
respects the financial condition of the Borrower and its Subsidiaries as at such
date and the results of operations of the Borrower and its Subsidiaries for such
period and setting forth in each case in comparative form the corresponding
figures for the corresponding period of the preceding fiscal year, all in
reasonable detail and duly certified (subject to year-end audit adjustments) by
the chief financial officer, treasurer, assistant treasurer or controller of the
Borrower as having been prepared in accordance with GAAP consistently applied
(in the case of such statements that are unaudited, subject to year-end
adjustments and the exclusion of detailed footnotes);
(iii)    as soon as available and in any event within 105 days after the end of
each fiscal year of the Borrower, a copy of the annual report for such year for
the Borrower and its Subsidiaries, containing consolidated and consolidating
financial statements of the Borrower and its Subsidiaries for such year
certified by PricewaterhouseCoopers LLP or other independent public accountants
of recognized national standing as fairly presenting, in all material respects,
the financial position of the Borrower and its Subsidiaries as at the end of
such year and the results of their operations and their cash flows for the
three-year period ending as at the end of such year in conformity with GAAP;
(iv)     concurrently with the delivery of the financial statements specified in
clauses (ii) and (iii) above a certificate of the chief financial officer,
treasurer, assistant treasurer or controller of the Borrower (A) stating whether
the Borrower has any knowledge of the occurrence and continuance at the date of
such certificate of any Event of Default not theretofore reported pursuant to
the provisions of clause (i) of this subsection (g), and, if so, stating the
facts with respect thereto, and (B) setting forth in a true and correct manner,
the calculation of the ratio contemplated by Section 5.02 hereof, as of the date
of the most recent financial statements accompanying such certificate, to show
the Borrower’s compliance with or the status of the financial covenant contained
in Section 5.02 hereof;
(v)    promptly after the sending or filing thereof, copies of any reports that
the Borrower sends to any of its securityholders, and copies of all reports on
Form 10-K, Form 10-Q or Form 8-K, if any, that the Borrower or any of its
Subsidiaries files with the SEC;
(vi)    as soon as possible and in any event within 20 days after the Borrower
or any member of the Controlled Group knows or has reason to know that any
Termination Event with respect to any Plan has occurred or is reasonably likely
to occur, that would reasonably be expected to result in liability exceeding
$100,000,000 to the Borrower or such





--------------------------------------------------------------------------------

47


member of the Controlled Group, a statement of the chief financial officer of
the Borrower describing such Termination Event and the action, if any, that the
Borrower or such member of the Controlled Group, as the case may be, proposes to
take with respect thereto;
(vii)    promptly upon reasonable request by the Administrative Agent or any
Lender, after the filing thereof with the Department of Labor, copies of each
Schedule SB (Actuarial Information) to the annual report (Form 5500 Series) with
respect to each Plan;
(viii)    promptly upon request and in any event within five Business Days after
receipt thereof by the Borrower or any member of the Controlled Group from a
Multiemployer Plan sponsor, a copy of each notice received by the Borrower or
such member of the Controlled Group concerning the imposition of withdrawal
liability pursuant to Section 4202 of ERISA;
(ix)    promptly and in any event within five Business Days after Moody’s or S&P
has changed any relevant Reference Rating, notice of such change;
(x)    promptly upon the occurrence of a Reportable Compliance Event, notice of
such occurrence;
(xi)    promptly after the Borrower becomes aware of any change in the
information provided in a Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified in parts (c) or (d) of
such certification, a written notice specifying any such change; and
(xii)    such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries, including,
without limitation, copies of all reports and registration statements that the
Borrower or any Subsidiary files with the SEC or any national securities
exchange, as the Administrative Agent or any Lender (through the Administrative
Agent) may from time to time reasonably request.
The financial statements and reports described in paragraphs (ii), (iii) and (v)
above will be deemed to have been delivered hereunder if publicly available on
the SEC’s EDGAR Database or on FE’s website no later than the date specified for
delivery of same under paragraph (ii), (iii) or (v), as applicable, above;
provided, that the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents. If any financial statements or
report described in paragraph (ii), (iii) or (v) above is due on a date that is
not a Business Day, then such financial statements or report shall be delivered
on the next succeeding Business Day.





--------------------------------------------------------------------------------

48


The Borrower hereby acknowledges that (A) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debtdomain,
IntraLinks, SyndTrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (B) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws; (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.
(h)    Compliance with Anti-Corruption Laws and Sanctions. (i) Maintain in
effect and enforce, and cause the other Covered Entities to maintain in effect
and enforce, policies and procedures reasonably designed to ensure compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects by
the Covered Entities and their respective directors, officers, employees and, to
the extent commercially reasonable, agents under the control and acting on
behalf of the Covered Entities, and (ii) comply, and cause the other Covered
Entities to comply, in all material respects with Anti-Corruption Laws and
Sanctions applicable to it or its property.
SECTION 5.02.
Financial Covenant.
 

Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by the Borrower hereunder shall remain unpaid or any Lender shall
have any Commitment hereunder, the Borrower will maintain a Debt to
Capitalization Ratio of no more than 0.65 to 1.00 (determined as of the last day
of each fiscal quarter).
SECTION 5.03.
Negative Covenants of the Borrower.
 

Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by the Borrower hereunder shall remain unpaid or any Lender shall
have any Commitment hereunder, the Borrower will not:
(a)    Sales, Etc. (i) Sell, lease, transfer or otherwise dispose of any shares
of common stock or other equity interests of any Significant Subsidiary of the
Borrower, whether now owned or hereafter acquired by the Borrower, or permit any
Significant Subsidiary of the Borrower to do so, or (ii) sell, lease, transfer
or otherwise dispose of (whether in one transaction or a series of





--------------------------------------------------------------------------------

49


transactions) or permit any of its Subsidiaries to sell, lease, transfer or
dispose of (whether in one transaction or a series of transactions) assets
located in the United States (other than any assets that are purported to be
conveyed in connection with a Permitted Securitization but including assets
purported to be conveyed pursuant to any sale leaseback transaction) having an
aggregate book value (determined as of the date of such transaction for all such
transactions since the date hereof) that is greater than 20% of the book value
of all of the consolidated fixed assets of the Borrower, as reported on the most
recent consolidated balance sheet of the Borrower prior to the date of such
sale, lease transfer or disposition to any entity other than the Borrower or any
of its wholly owned direct or indirect Subsidiaries; provided, however, that the
limitation in this clause (ii) shall not in any way restrict, and shall not
apply to, (A) the sale, transfer or other disposition of any equity interests in
or assets of any Unregulated Subsidiary, (B) the sale, lease, transfer or other
disposition of the Bath County hydroelectric generation facility located in Warm
Springs, Virginia, or (C) the sale, lease, transfer or other disposition of the
Borrower’s assets to a Subsidiary of the Borrower or a newly-formed Person to
which all or substantially all of the assets and liabilities of the Borrower and
its Subsidiaries are being transferred, in each case under this clause (C),
pursuant to a transaction permitted under subsection (c) below.
(b)    Liens, Etc. Create or suffer to exist, or permit any Significant
Subsidiary of the Borrower to create or suffer to exist, any Lien upon or with
respect to any of its properties (including, without limitation, any shares of
any class of equity security of any Significant Subsidiary of the Borrower), in
each case to secure or provide for the payment of Indebtedness, other than
(i) liens consisting of (A) pledges or deposits in the ordinary course of
business to secure obligations under worker’s compensation laws or similar
legislation, (B) deposits in the ordinary course of business to secure, or in
lieu of, surety, appeal, or customs bonds to which the Borrower or Significant
Subsidiary is a party, (C) deposits, in an aggregate amount not to exceed
$250,000,000 at any one time outstanding, made by the Borrower to secure, or in
lieu of, surety, appeal, or customs bonds to which any Unregulated Subsidiary is
a party, (D) pledges or deposits in the ordinary course of business to secure
performance in connection with bids, tenders or contracts (other than contracts
for the payment of money), or (E) materialmen’s, mechanics’, carriers’,
workers’, repairmen’s or other like Liens incurred in the ordinary course of
business for sums not yet due or currently being contested in good faith by
appropriate proceedings diligently conducted, or deposits to obtain in the
release of such Liens; (ii) purchase money liens or purchase money security
interests upon or in any property acquired or held by the Borrower or
Significant Subsidiary in the ordinary course of business, which secure the
purchase price of such property or secure indebtedness incurred solely for the
purpose of financing the acquisition of such property; (iii) Liens existing on
property acquired by the Borrower or Significant Subsidiary or on the property
of any Person at the time that such Person becomes a direct or indirect
Significant Subsidiary of the Borrower or Significant Subsidiary or is merged
into or consolidated with the Borrower or Significant Subsidiary; provided, in
each case, that such Liens were not created to secure the acquisition of such
Person; (iv) Liens in existence on the date of this Agreement; (v) Liens created
by any First Mortgage Indenture, so long as under the terms thereof no “event of
default” (howsoever designated) in respect of any bonds issued thereunder will
be triggered by reference to an Event of Default or Unmatured Default; (vi)
Liens securing Attributable Securitization Obligations on the assets purported
to be sold in connection with the applicable Permitted Securitization; (vii)
Liens securing Nonrecourse Indebtedness; (viii) Liens on cash or cash
equivalents deposited on behalf of or pledged to counterparties with respect





--------------------------------------------------------------------------------

50


to Permitted Obligations of the Borrower or any of its Significant Subsidiaries;
(ix) Liens on cash or cash equivalents to defease Indebtedness of the Borrower
or any of its Subsidiaries; (x) Liens on cash or cash equivalents constituting
proceeds from a disposition of assets otherwise not prohibited under subsection
(a) above, which proceeds are deposited in escrow accounts for indemnification,
adjustment of purchase price or similar obligations to the purchaser of such
assets; (xi) Liens securing obligations in respect of pollution control or
industrial revenue bonds or nuclear fuel leases, provided that such Liens extend
to only the equipment, project, nuclear fuel or other assets financed with the
proceeds of such financing; (xii) Liens arising in connection with leases that
shall have been or should be, in accordance with GAAP, recorded as capital
leases in respect of which the Borrower or Significant Subsidiary is liable as
lessee; provided, that no such Lien shall extend to or cover any assets of the
Borrower or Significant Subsidiary other than the assets of the Borrower or
Significant Subsidiary subject to such lease and proceeds thereof; and
(xiii) Liens created for the sole purpose of refinancing, extending, renewing or
replacing in whole or in part Indebtedness secured by any Lien referred to in
the foregoing clauses (i) through (xii); provided, however, that the principal
amount of Indebtedness (or, if greater, the aggregate lending commitment)
secured thereby shall not exceed the principal amount of Indebtedness (or, if
greater, the aggregate lending commitment) so secured at the time of such
refinancing, extension, renewal or replacement, and that such refinancing,
extension, renewal or replacement, as the case may be, shall be limited to all
or a part of the property or Indebtedness that secured the Lien so extended,
renewed or replaced (and any improvements on such property).
(c)    Mergers, Etc. Merge with or into or consolidate with or into any other
Person, or permit any of its Subsidiaries to do so, unless (i) immediately after
giving effect thereto, no event shall have occurred and be continuing that
constitutes an Event of Default, (ii) the consolidation or merger shall not
materially and adversely affect the ability of the Borrower (or its successor by
merger or consolidation as contemplated by clause (A) of this subsection (c)) to
perform its obligations hereunder or under any other Loan Document, and (iii) in
the case of any merger or consolidation to which the Borrower is a party, the
Person formed by such consolidation or into which the Borrower shall be merged
shall (1) assume the Borrower’s obligations under this Agreement and the other
Loan Documents to which it is a party in a writing reasonably satisfactory in
form and substance to the Administrative Agent and (2) be organized under the
laws of a State of the United States or the District of Columbia. Without
limiting the foregoing, (A) the Borrower may merge with or into or consolidate
with or into a Significant Subsidiary or into a newly-formed Person into which
one or more Significant Subsidiaries are being merged or consolidated (which
Person will become the Borrower hereunder), and (B) the Borrower may transfer
all or substantially all of its assets and liabilities to a Significant
Subsidiary or to a newly-formed Person to which all or substantially all of the
assets and liabilities of one or more Significant Subsidiaries are being
transferred (which Person will become the Borrower hereunder), in each case of
clauses (A) and (B), if (1) the surviving Person, transferee or Person otherwise
specified above to become the Borrower hereunder, as applicable, assumes the
Borrower’s obligations under this Agreement and the other Loan Documents
pursuant to an instrument in form and substance reasonably satisfactory to the
Administrative Agent, (2) the Reference Ratings of the surviving or resulting
Borrower are not, after giving effect to such transactions, any lower than the
Reference Ratings of the Borrower immediately prior to the consummation of such
transactions, unless the Reference Ratings of such surviving or resulting
Borrower are at least BBB- by S&P and Baa3 by Moody’s, and (3) the parties





--------------------------------------------------------------------------------

51


to such transaction deliver to the Administrative Agent certified copies of all
corporate or limited liability, equity holder and Governmental Authority
approvals required in connection with such transactions and legal opinions of
counsel to such parties relating to such transactions and the assumption
agreement described in clause (1) above; provided, however, that notwithstanding
anything herein to the contrary, in no event shall (x) the Borrower or any
Significant Subsidiary merge with or into or consolidate with or into any
Unregulated Subsidiary or (y) the Borrower or any Significant Subsidiary
transfer all or substantially all of its assets to an Unregulated Subsidiary.
Notwithstanding the foregoing, nothing in this Section 5.03(c) shall restrict
any merger or consolidation of any Unregulated Subsidiary in connection with any
sale, transfer or other disposition of any equity interests in or assets of such
Unregulated Subsidiary to any Person that is not an Affiliate of the Borrower in
a transaction permitted under Section 5.03(a).
(d)    Compliance with ERISA. (i) Enter into any nonexempt “prohibited
transaction” (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) involving any Plan that may result in any liability of the Borrower to
any Person that (in the opinion of the Majority Lenders) would reasonably be
expected to have a Material Adverse Effect or (ii) allow or suffer to exist any
event or condition known to the Borrower that results in any liability of the
Borrower to the PBGC that would reasonably be expected to have a Material
Adverse Effect. For purposes of this subsection (d), “liability” shall not
include termination insurance premiums payable under Section 4007 of ERISA.
(e)    Use of Proceeds. Use the proceeds of any Borrowing for any purpose other
than working capital and other general corporate purposes of the Borrower and
its Subsidiaries (which, for the avoidance of doubt, shall include intercompany
loans and advances by the Borrower to any of its Subsidiaries, including any
Unregulated Subsidiary); provided, however, that the Borrower may not use such
proceeds in connection with any Hostile Acquisition.
(f)    Limitation on Cross-Default Provisions. Incur or permit any Significant
Subsidiary to incur (which for purposes of this subsection (f), shall not
include the drawdown by the Borrower or any Significant Subsidiary of any
revolving credit facility or any letter of credit facility of the Borrower or
any Significant Subsidiary in existence on June 17, 2011 or any other incurrence
of Indebtedness or other obligation under agreements in existence on such date
pursuant to the terms thereof as in effect on such date) after the date hereof
any Indebtedness, Commodity Trading Obligations or Hedging Obligations that
shall or may become subject to acceleration, redemption or mandatory purchase
prior to the stated maturity date of such Indebtedness or the stated or
otherwise applicable date for performance of such Commodity Trading Obligations
or Hedging Obligations, as the case may be, upon the occurrence of one or more
events of default or credit events or similar events (howsoever designated)
under any document or instrument evidencing any Indebtedness, Commodity Trading
Obligations or Hedging Obligations of FES, AESC or any of their respective
Subsidiaries.
(g)    Compliance with Anti-Corruption Laws and Sanctions. Request any
Borrowing, or use, or permit any of the other Covered Entities and its or their
respective directors, officers, employees and agents to use, the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to





--------------------------------------------------------------------------------

52


any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, (iii) for the purpose of unauthorized funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Country, or (iv) in any manner that would result in the violation of
any Sanctions applicable to, or the imposition of any Sanctions on, any Covered
Entity or, to the knowledge of the Borrower, any other party hereto.
(h)    Equity Contributions. Make, or permit any Significant Subsidiary to make,
any equity contributions to any Unregulated Subsidiary; provided, however, that
this Section 5.03(h) shall not restrict or otherwise apply to (i) any such
equity contributions that are required by Applicable Law or court order or (ii)
any intercompany advances made to any Unregulated Subsidiary (including, without
limitation, pursuant to the Unregulated Money Pool Agreement) that are
recharacterized by a court or other Governmental Authority as equity
contributions.
ARTICLE VI
EVENTS OF DEFAULT
 
 
 
 
 
SECTION 6.01.
Events of Default.
 

If any of the following events shall occur and be continuing (an “Event of
Default”):
(a)    (i) Any principal of any Advance shall not be paid by the Borrower when
the same becomes due and payable, or (ii) any interest on any Advance or any
fees or other amounts payable hereunder shall not be paid by the Borrower within
three Business Days after the same becomes due and payable; or
(b)    Any representation or warranty made by the Borrower (or any of its
officers) in any Loan Document or in connection with any Loan Document shall
prove to have been incorrect or misleading in any material respect when made; or
(c)    (i) The Borrower shall fail to perform or observe any covenant set forth
in Section 5.01(a)(i), Section 5.01(g)(i), Section 5.01(h), Section 5.02 or
Section 5.03, or (ii) the Borrower shall fail to perform or observe any other
term, covenant or agreement (other than those covenants otherwise covered in
clause (a) or (c)(i) of this Section 6.01) contained in this Agreement or any
other Loan Document and such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or
(d)    Any material provision of this Agreement or any other Loan Document shall
at any time and for any reason cease to be valid and binding upon the Borrower,
except pursuant to the terms thereof, or shall be declared to be null and void,
or the validity or enforceability thereof shall be contested in any manner by
the Borrower or any Governmental Authority, or the Borrower shall deny in any
manner that it has any or further liability or obligation under this Agreement
or any other Loan Document; or





--------------------------------------------------------------------------------

53


(e)    The Borrower or any Significant Subsidiary shall fail to pay any
principal of or premium or interest on any Indebtedness (other than Indebtedness
of the Borrower under this Agreement) that is outstanding in a principal amount
in excess of $100,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), prior to the stated maturity
thereof; or
(f)    The Borrower or any Significant Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Significant Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition or arrangement with creditors, a readjustment
of its debts, in each case under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted or acquiesced in by it),
either such proceeding shall remain undismissed or unstayed for a period of
60 consecutive days, or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower or any
Significant Subsidiary shall take any corporate action to authorize or to
consent to any of the actions set forth above in this subsection (f); or
(g)    Any judgment or order for the payment of money exceeding any applicable
insurance coverage by more than $100,000,000 shall be rendered by a court of
final adjudication against the Borrower or any Significant Subsidiary and either
(i) valid enforcement proceedings shall have been commenced by any creditor upon
such judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
(h)    Any Termination Event with respect to a Plan shall have occurred or the
Borrower or any member of the Controlled Group as employer under a Multiemployer
Plan shall have made a complete or partial withdrawal from such Multiemployer
Plan, and, 30 days after notice thereof shall have been given to the Borrower by
the Administrative Agent or any Lender, such Termination Event (if correctable)
shall not have been corrected, and, as applicable, (1) the actual liability in
respect of such Termination Event to the Borrower





--------------------------------------------------------------------------------

54


would reasonably be expected to exceed $100,000,000, or (2) as a result of such
complete or partial withdrawal from a Multiemployer Plan, the Borrower would
reasonably be expected to incur withdrawal liability in an amount exceeding
$100,000,000; or
(i)    (i) The Borrower shall fail to own directly or indirectly 100% of the
issued and outstanding shares of common stock of each Significant Subsidiary,
(ii) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Exchange Act), directly or indirectly, of securities of the Borrower (or other
securities convertible into such securities) representing 30% or more of the
combined voting power of all securities of the Borrower entitled to vote in the
election of directors; or (iii) commencing after the date of this Agreement,
individuals who as of the date of this Agreement were directors shall have
ceased for any reason to constitute a majority of the Board of Directors of the
Borrower unless the Persons replacing such individuals were nominated by the
stockholders or the Board of Directors of the Borrower in accordance with the
Borrower’s Organizational Documents (each a “Change of Control”); or
(j)    An “Event of Default” (as defined in the FE Revolving Credit Agreement)
shall have occurred and be continuing;
then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, (i) by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) by notice to the
Borrower, declare the Advances and all other amounts payable under this
Agreement and the other Loan Documents by the Borrower to be forthwith due and
payable, whereupon such Advances and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower or any Significant Subsidiary under the
Bankruptcy Code, (A) the obligation of each Lender to make Advances shall
automatically be terminated and (B) all Advances and all other amounts payable
under this Agreement by the Borrower shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.
ARTICLE VII
THE ADMINISTRATIVE AGENT
 
 
 
 
 
SECTION 7.01.
Appointment and Authority.
 

Each of the Lenders hereby irrevocably appoints Scotiabank to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and the Borrower shall not have rights
as a third party





--------------------------------------------------------------------------------

55


beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
SECTION 7.02.
Rights as a Lender.
 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
SECTION 7.03.
Exculpatory Provisions.
 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether an Unmatured Default or an Event of Default has occurred and is
continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under the
Bankruptcy Code or any other law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
the Bankruptcy Code or such other law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or





--------------------------------------------------------------------------------

56


obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and 6.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Unmatured Default or Event of
Default unless and until notice describing such Unmatured Default or Event of
Default is given in writing to the Administrative Agent by the Borrower or a
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Unmatured Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
The Administrative Agent does not assume and shall not be deemed to have assumed
any obligation or duty or any other relationship as the agent, fiduciary or
trustee of or for any Lender other than as expressly set forth herein and in the
other Loan Documents, regardless of whether an Unmatured Default or an Event of
Default has occurred and is continuing. Each Lender agrees that it will not
assert any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby.
Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
SECTION 7.04.
Reliance by Administrative Agent.
 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it in good faith to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it in good faith
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder





--------------------------------------------------------------------------------

57


to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Advance. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
SECTION 7.05.
Delegation of Duties.
 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
SECTION 7.06.
Indemnification.
 

Each Lender agrees to indemnify the Administrative Agent and its Affiliates and
their respective officers, directors, employees and professional advisors (to
the extent not reimbursed by the Borrower) from and against such Lender’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent or any such other
Indemnified Person in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent (in its capacity as
such), or by such other Indemnified Person acting for the Administrative Agent
in connection with such capacity, under this Agreement; provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or such other Indemnified Person’s (as
the case may be) gross negligence or willful misconduct as determined by the
final, non-appealable judgment of a court of competent jurisdiction. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out‑of‑pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that such expenses are
reimbursable by the Borrower but for which the Administrative Agent is not
reimbursed by the Borrower. For purposes of this Section 7.06, the Lenders’
respective ratable





--------------------------------------------------------------------------------

58


shares of any amount shall be determined, at any time, according to the sum of
(i) the aggregate principal amount of the Advances outstanding at such time and
owing to the respective Lenders or (ii) the aggregate amounts of their
respective unused Commitments at such time. In the event that any Lender shall
have failed to make any Advance as required hereunder, such Lender’s Commitment
shall be considered to be unused for purposes of this Section 7.06 to the extent
of the amount of such Advance. The obligations of the Lenders under this Section
7.06 are subject to the provisions of Section 2.02(d).
SECTION 7.07.
Resignation of Administrative Agent.
 

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Majority Lenders shall have the right, with the prior written consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, but which
consent shall not be required if an Event of Default shall have occurred and be
continuing), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Majority Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (iv) of the definition thereof, the Majority Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the prior
written consent of the Borrower (which consent shall not be unreasonably
withheld or delayed, but which consent shall not be required if an Event of
Default shall have occurred and be continuing), appoint a successor, which
successor shall be a Lender or an Affiliate of a Lender (the effective date of
such removal and appointment of a successor being referred to herein as the
“Removal Effective Date”).
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Majority Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 2.13(i) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of





--------------------------------------------------------------------------------

59


the Resignation Effective Date or the Removal Effective Date, as applicable),
and the retiring or removed Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 8.05 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.
SECTION 7.08.
Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties (or
any such Person or any Affiliate thereof acting in the capacity of “Joint Lead
Arranger”, “Syndication Agent” or “Documentation Agent”) and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties (or any
such Person or any Affiliate thereof acting in the capacity of “Joint Lead
Arranger”, “Syndication Agent” or “Documentation Agent”) and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
SECTION 7.09.
No Other Duties, Etc.
 

Anything herein to the contrary notwithstanding, none of the Persons listed on
the cover page hereof as a “Joint Lead Arranger”, “Documentation Agent” or
“Syndication Agent” shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder. All references to
Merrill Lynch, Pierce, Fenner & Smith Incorporated in its capacity as a “Joint
Lead Arranger” shall include any other registered broker-dealer wholly-owned by
Bank of America Corporation to which all of Bank of America Corporation’s or any
of its Subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.
SECTION 7.10.
Administrative Agent May File Proofs of Claim.
 






--------------------------------------------------------------------------------

60


In case of the pendency of any proceeding under the Bankruptcy Code or any other
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
any other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Advance shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other amounts that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel, and all other amounts due the Lenders and the
Administrative Agent under Sections 2.03 and 8.05) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent, under Sections 2.03 and 8.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Advances
or other amounts payable by the Borrower under this Agreement and the other Loan
Documents or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
SECTION 7.11.
Certain ERISA Matters.
 

%3.    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances or this Agreement;





--------------------------------------------------------------------------------

61


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding paragraph (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding paragraph (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the
Advances, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
(c)    The Administrative Agent hereby informs the Lenders that the
Administrative Agent is not undertaking to provide investment advice or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that the Administrative Agent has a financial interest in the
transactions contemplated hereby in that the Administrative Agent or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Advances, the Commitments, this Agreement and any other Loan Documents, (ii) may
recognize a gain if it extended the Advances or the Commitments for an amount
less than the amount being paid for an interest in the Advances or the
Commitments by such Lender or (iii) may receive fees or other





--------------------------------------------------------------------------------

62


payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent fees, utilization fees, minimum usage fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.
ARTICLE VIII
MISCELLANEOUS
 
 
 
 
 
SECTION 8.01.
Amendments, Etc.
 

Subject to Section 2.16(a)(i) and except as otherwise expressly provided in the
definition of “Eurodollar Rate” set forth in Section 1.01, no amendment or
waiver of any provision of this Agreement or any Note, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders and the Borrower
(and acknowledged by the Administrative Agent), and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders affected thereby (other than, in
the case of clause (a), (f) or (g)(ii) below, any Defaulting Lender), do any of
the following: (a) waive any of the conditions specified in Section 3.01,
(b) increase or extend the Commitments of the Lenders or subject the Lenders to
any additional obligations, (c) change any provision hereof in a manner that
would alter the pro rata sharing of payments or the pro rata reduction of
Commitments among the Lenders, (d) reduce the principal of, or interest (or rate
of interest) on, the Advances or any fees or other amounts payable hereunder,
(e) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (f) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Advances or the number of Lenders, that shall be required for the Lenders or any
of them to take any action hereunder or (g) waive or amend (i) this
Section 8.01, (ii) the definition of “Majority Lenders” or (iii) the proviso
contained in Section 8.07; and provided, further, that (i) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or Section 2.16; (ii)
Section 8.08(g) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Advances are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (iii) this Agreement may be amended and restated without the consent of any
Lender or the Administrative Agent if, upon giving effect to such amendment and
restatement, such Lender or the Administrative Agent, as the case may be, shall
no longer be a party to this Agreement (as so amended and restated) or have any
Commitment or other obligation hereunder and shall have been paid in full all
amounts payable hereunder to such Lender or the Administrative Agent, as the
case may be. Notwithstanding the foregoing, the Borrower and the Administrative
Agent may amend this Agreement and the other Loan Documents without the consent
of any Lender to the extent necessary (1) to cure any ambiguity, omission,
mistake, error, defect or inconsistency (as reasonably determined by the
Administrative Agent) or (2) to make administrative changes of a





--------------------------------------------------------------------------------

63


technical or immaterial nature; provided, that, in each case, (x) such amendment
does not adversely affect the rights of any Lender and (y) the Lenders shall
have received at least five (5) Business Days’ prior written notice thereof and
the Administrative Agent shall not have received, within five (5) Business Days
of the date of such notice to the Lenders, a written notice from the Majority
Lenders stating that the Majority Lenders object to such amendment.
SECTION 8.02.
Notices, Etc.
 

Unless specifically provided otherwise in this Agreement, all notices and other
communications provided for hereunder shall be in writing (including facsimile)
and delivered by hand or overnight courier service, mailed or sent by facsimile,
if to the Borrower, to it at its address at 76 South Main Street, Akron, Ohio
44308, Attention: Treasurer, Facsimile: ____; if to any Bank, at its Domestic
Lending Office specified opposite its name on Schedule I hereto; if to any other
Lender, at its Domestic Lending Office specified in the Assignment and
Assumption pursuant to which it became a Lender; if to the Administrative Agent,
at its applicable address set forth in Schedule II hereto; or, as to each party,
at such other address as shall be designated by such party in a written notice
to the other parties. Subject to the other notice requirements of this
Agreement, all notices and communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
mailed or sent by facsimile to such party and received during the normal
business hours of such party as provided in this Section or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section. If such notices and communications are received after the normal
business hours of such party, receipt shall be deemed to have been given upon
the opening of the recipient’s next Business Day.
SECTION 8.03.
Electronic Communications.
 

(a)    The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, Borrowing (including any election of an interest rate or Interest
Period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor, (iii)
provides notice of any Unmatured Default or Event of Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to ______ or faxing
the Communications to ______. In addition, the Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner otherwise
specified in this Agreement, but only to the extent requested by the
Administrative Agent.





--------------------------------------------------------------------------------

64


(b)    The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on the
Platform. The Borrower acknowledges that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution.
(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES (COLLECTIVELY, “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF THE COMMUNICATIONS THROUGH THE PLATFORM,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(d)    The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address. Subject to the other notice requirements of this Agreement,
all such notices and Communications given to the Administrative Agent or such
Lender in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt if delivered by electronic/soft medium to
such party and received during the normal business hours of such party as
provided in this Section or in accordance with the latest unrevoked direction
from such party given in accordance with this Section. If such notices and
communications are received after the normal business hours of such party,
receipt shall be deemed to have been given upon the opening of the recipient’s
next Business Day.





--------------------------------------------------------------------------------

65


(e)    Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.
SECTION 8.04.
No Waiver; Remedies.
 

No failure on the part of any Lender or the Administrative Agent to exercise,
and no delay in exercising, any right hereunder or under any Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 6.01 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 8.06
(subject to the terms of Section 2.14), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under the Bankruptcy Code; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then the Majority Lenders shall
have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 6.01.
SECTION 8.05.
Costs and Expenses; Indemnification.
 

(a)    The Borrower agrees to pay on demand all reasonable out-of-pocket costs
and expenses incurred by the Administrative Agent in connection with the
preparation, execution, delivery, syndication, administration, modification and
amendment of this Agreement, any Note and the other documents to be delivered
hereunder, including, without limitation, the reasonable fees and out‑of‑pocket
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement. The Borrower further agrees to pay on
demand all reasonable out-of-pocket costs and expenses, if any (including,
without limitation, reasonable counsel fees and expenses of counsel), incurred
by the Administrative Agent and the Lenders in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, any Note and the other documents to be delivered hereunder,
including, without limitation, counsel fees and expenses in connection with the
enforcement of rights under this Section 8.05(a). The Borrower’s obligations
under this Section 8.05(a) shall survive (x) the repayment of all amounts owing
to the Lenders and the Administrative Agent under this Agreement and any Note
and (y) the termination of this Agreement.





--------------------------------------------------------------------------------

66


(b)    Except as otherwise expressly provided to the contrary herein, if any
payment of principal of, or Conversion of, any Eurodollar Rate Advance is made
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.08 or 2.11 or a prepayment
pursuant to Section 2.09 or acceleration of the maturity of any amounts owing
hereunder pursuant to Section 6.01 or upon an assignment made upon demand of the
Borrower pursuant to Section 2.17(b) or for any other reason, the Borrower
shall, upon demand by any Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance. The Borrower’s obligations under
this Section 8.05(b) shall survive the repayment of all other amounts owing to
the Lenders and the Administrative Agent under this Agreement and any Note and
the termination of this Agreement.
(c)    The Borrower hereby agrees to indemnify and hold each Lender, the
Administrative Agent and their respective Affiliates and their respective
officers, directors, partners, employees and professional advisors (each, an
“Indemnified Person”) harmless from and against any and all claims, damages,
liabilities, obligations, losses, penalties, costs or expenses (including
reasonable attorney’s fees and expenses, whether or not such Indemnified Person
is named as a party to any proceeding or is otherwise subjected to judicial or
legal process arising from any such proceeding) that any of them may incur or
that may be claimed against any of them by any Person (including the Borrower)
by reason of or in connection with or arising out of any investigation,
litigation or proceeding related to this Agreement, any of the transactions
contemplated herein and any use or proposed use by the Borrower of the proceeds
of any Advance, except to the extent such claim, damage, liability, obligation,
loss, penalty, cost or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Person’s
gross negligence or willful misconduct. The Borrower’s obligations under this
Section 8.05(c) shall survive (x) the repayment of all amounts owing to the
Lenders and the Administrative Agent under this Agreement and any Note and (y)
the termination of this Agreement. If and to the extent that the obligations of
the Borrower under this Section 8.05(c) are unenforceable for any reason, the
Borrower agrees to make the maximum payment in satisfaction of such obligations
that are not unenforceable that is permissible under Applicable Law or, if less,
such amount that may be ordered by a court of competent jurisdiction.
(d)    To the extent permitted by law, the Borrower also agrees not to assert
any claim against any Indemnified Person on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) in connection with, arising out of, or otherwise relating to
this Agreement, any of the transactions contemplated herein or the actual or
proposed use of the proceeds of the Advances.
SECTION 8.06.
Right of Set-off.
 

Upon the occurrence and during the continuance of any Event of Default each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set





--------------------------------------------------------------------------------

67


off and apply any and all deposits (general or special, time or demand,
provisional or final, excluding, however, any payroll accounts maintained by the
Borrower with such Lender if and to the extent that such Lender shall have
expressly waived its set-off rights in writing in respect of such payroll
account) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of the Borrower against any and all
of the obligations of the Borrower now or hereafter existing under this
Agreement and any Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such set‑off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set‑off and application. The rights of each Lender under this
Section 8.06 are in addition to other rights and remedies (including, without
limitation, other rights of set‑off) that such Lender may have.
SECTION 8.07.
Binding Effect.
 

This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Bank that such Bank has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender and their respective successors and
permitted assigns; provided, that the Borrower shall not have the right to
assign its rights or obligations hereunder or any interest herein except (x)
with the prior written consent of each Lender (and any such assignment (other
than any assignment pursuant to the following clause (y)) without such consent
shall be null and void ab initio) or (y) pursuant to Section 5.03(c).
SECTION 8.08.
Assignments and Participations.
 

(a)    Successors and Assigns Generally. No Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 8.08, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 8.08, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 8.08, or (iv) to
an SPC in accordance with the provisions of subsection (g) of this Section 8.08
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section 8.08 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:





--------------------------------------------------------------------------------

68


(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section 8.08 in the aggregate
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section 8.08,
the aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if the “Trade Date” is specified in the Assignment and Assumption, as
of the Trade Date) shall not be less than $5,000,000, or an integral multiple of
$1,000,000 in excess thereof, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (such consent not to be unreasonably withheld or delayed);
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by giving written notice to the
Administrative Agent within five Business Days after having received notice
thereof.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 8.08 and,
in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by giving written notice to the Administrative Agent within five
Business Days after having received notice thereof, and provided, further, that
the Borrower’s consent shall not be required during the primary syndication
hereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.





--------------------------------------------------------------------------------

69


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (to be paid by the assigning
Lender, or, in the case of an assignment pursuant to Section 2.17(b), the
Borrower); provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or to a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances in accordance with its Percentage. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under Applicable Law without compliance
with the provisions of this subsection, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 8.08, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.10, 2.13 and 8.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly





--------------------------------------------------------------------------------

70


agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 8.08.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address referred to in Section
8.02, a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Advances
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a Person described in Section 8.08(b)(v) or (vi)) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 7.06 with respect to
any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a) through (g) of
Section 8.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.13 and 8.05(b)
(subject to the requirements and limitations therein, including the requirements
under Section 2.13(g) (it being understood that the documentation required under
Section 2.13(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.17 as if it were an assignee
under subsection (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.10 or 2.13, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent (x) such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant





--------------------------------------------------------------------------------

71


acquired the applicable participation and (y) the sale to such Participant is
made with the Borrower’s prior written consent. Each Lender that sells a
participation to any Participant agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 2.17(b) with respect to such Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.06 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.14 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Commitments, Advances or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Advances or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Advance or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.13 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.13(g) as though it were a
Lender.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(f)    Disclosure of Certain Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.08, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrower furnished to such
Lender by or on behalf of the Borrower; provided, that prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any confidential information
relating to the Borrower received by it from such Lender.
(g)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Advance that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Advance,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Advance, the Granting





--------------------------------------------------------------------------------

72


Lender shall be obligated to make such Advance pursuant to the terms hereof or,
if it fails to do so, to make such payment to the Administrative Agent as is
required under Section 2.12(e). Each party hereto hereby agrees that (A) neither
the grant to any SPC nor the exercise by any SPC of such option shall increase
the costs or expenses or otherwise increase or change the obligations of the
Borrower under this Agreement (including its obligations under Section 2.10),
(B) no SPC shall be liable for any indemnity or similar payment obligation under
this Agreement for which a Lender would be liable, and (C) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of an Advance by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Advance
were made by such Granting Lender. In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (1) with
notice to, but without prior consent of, the Borrower and the Administrative
Agent and with the payment of a processing fee in the amount of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Advance to the Granting Lender and (2) disclose on a confidential
basis any non-public information relating to its funding of Advances to any
rating agency, commercial paper dealer or provider of any surety or guarantee or
credit or liquidity enhancement to such SPC.
SECTION 8.09.
Governing Law.
 

THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 8.10.
Consent to Jurisdiction; Waiver of Jury Trial.
 

(a)    To the fullest extent permitted by law, the Borrower hereby irrevocably
(i) submits to the exclusive jurisdiction of any New York State or Federal court
sitting in the Borough of Manhattan, New York City and any appellate court from
any thereof in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document and (ii) agrees that all claims in respect
of such action or proceeding may be heard and determined in such New York State
court or in such Federal court. The Borrower hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The Borrower also irrevocably
consents, to the fullest extent permitted by law, to the service of any and all
process in any such action or proceeding by the mailing by certified mail of
copies of such process to the Borrower at its address specified in Section 8.02.
The Borrower agrees, to the fullest extent permitted by law, that a final
judgment in any such action or proceeding shall





--------------------------------------------------------------------------------

73


be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.
(b)    THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVE ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT
OR DOCUMENT DELIVERED HEREUNDER OR THEREUNDER.
SECTION 8.11.
Severability.
 

Any provision of this Agreement that is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.
SECTION 8.12.
Entire Agreement.
 

This Agreement and the Notes issued hereunder constitute the entire contract
among the parties relative to the subject matter hereof. Any previous agreement
among the parties with respect to the subject matter hereof is superseded by
this Agreement, except (i) as expressly agreed in any such previous agreement
and (ii) for the Fee Letters. Except as is expressly provided for herein,
nothing in this Agreement, expressed or implied, is intended to confer upon any
party other than the parties hereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
SECTION 8.13.
Execution in Counterparts; Electronic Execution of Assignments and Certain Other
Documents.

(a)    This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
(b)    The words “execute”, “execution”, “signed”, “signature” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other modifications,
Notices of Borrowing, Notices of Conversion, Notices of Prepayment, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that, notwithstanding anything contained herein to the contrary,
the





--------------------------------------------------------------------------------

74


Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format (other than, for the avoidance of doubt,
manually signed documents sent by facsimile pursuant to Section 8.02 and other
manually signed Communications sent pursuant to Section 8.03) unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.
SECTION 8.14.
USA PATRIOT Act Notice.
 

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower pursuant to
the requirements of the Patriot Act that it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.
SECTION 8.15.
No Fiduciary Duty.
 

The Administrative Agent, each Lender and their respective Affiliates
(collectively, the “Credit Parties”), may have economic interests that conflict
with those of the Borrower, their stockholders and/or their affiliates. The
Borrower agrees that nothing in the Loan Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Credit Party, on the one hand, and the Borrower, its
stockholders or its affiliates, on the other. The Borrower acknowledges and
agrees that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Credit Parties, on the one hand, and the
Borrower, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Credit Party has assumed an advisory or fiduciary
responsibility in favor of the Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Credit Party has advised, is currently advising or will advise the
Borrower, its stockholders or its Affiliates on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Loan Documents and (y) each Credit Party is acting solely as principal and not
as the agent or fiduciary of the Borrower, its management, stockholders,
creditors or any other Person. The Borrower acknowledges and agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. The Borrower
agrees that it will not claim that any Credit Party has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transaction or the process leading thereto.
SECTION 8.16.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges





--------------------------------------------------------------------------------

75


that any liability of any Lender that is an EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 8.17.
Treatment of Certain Information; Confidentiality.
 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties,
including, without limitation, their respective accountants, legal counsel and
other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Applicable Laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other





--------------------------------------------------------------------------------

76


than as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower; in the event of
any required disclosure by the Administrative Agent or any Lender under clause
(c) above, the Administrative Agent or such Lender, as applicable, agrees to use
reasonable efforts to inform the Borrower as promptly as practicable to the
extent legally permitted to do so. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors and similar service providers to the lending
industry, such information to consist of deal terms and other information
customarily found in Gold Sheets and similar industry publications.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or such Subsidiary,
provided that, in the case of information received from the Borrower or any of
its Subsidiaries after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH) FURNISHED TO IT BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, REQUESTS FOR WAIVERS AND AMENDMENTS) MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS AFFILIATES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


[Signatures to Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


FIRSTENERGY CORP.






By  /s/ Steven R. Staub            
Name: Steven R. Staub
Title: Vice President and Treasurer












THE BANK OF NOVA SCOTIA, as Administrative Agent and a Bank






By  /s/ Nick Giarratano        
Name: Nick Giarratano
Title: Director


BANK OF AMERICA, N.A., as a Bank






By  /s/ J.B. Meanor                
Name: JB Meanor
Title: Managing Director




MIZUHO BANK, LTD., as a Bank






By  /s/ Donna DeMagistris        
Name: Donna DeMagistris
Title: Authorized Signatory


 


JPMORGAN CHASE BANK, N.A., as a Bank






By  /s/ Juan Javellana                
Name: Juan Javellana
Title: Executive Director


PNC BANK, NATIONAL ASSOCIATION, as Bank






By  /s/ Thomas E. Redmond            
Name: Thomas E. Redmond
Title: Managing Director






MUFG BANK, LTD. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as a
Bank






By  /s/ Jeffrey Flagg                
Name: Jeffrey Flagg
Title: Director






   
CITIBANK, N.A., as a Bank






By  /s/ Richard D. Rivera        
Name: Richard Rivera
Title: Vice President
BARCLAYS BANK PLC, as a Bank




By  /s/ Sydney G. Dennis        
Name: Sydney G. Dennis
Title: Director




CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH, as a Bank






By  /s/ Gordon R. Eadon            
Name: Gordon R. Eadon
Title: Authorized Signatory








By  /s/ Joshua Hogarth            
Name: Joshua Hogarth
Title: Authorized Signatory




MORGAN STANLEY BANK, N.A., as a Bank






By  /s/ Michael King                
Name: Michael King
Title: Authorized Signatory
SUMITOMO MITSUI BANKING CORPORATION, as a Bank






By  /s/ James Weinstein        
Name: James Weinstein
Title: Managing Director
TD BANK, N.A., as a Bank






By  /s/ Shannon Batchman            
Name: Shannon Batchman
Title: Senior Vice President








U.S. BANK NATIONAL ASSOCIATION, as a Bank






By  /s/ Eric J. Cosgrove            
Name: Eric J. Cosgrove
Title: Senior Vice President








KEYBANK NATIONAL ASSOCIATION, as a Bank






By  /s/ Renee M. Bonnell            
Name: Renee M. Bonnell
Title: Vice President








SANTANDER BANK, N.A., as a Bank






By  /s/ Andres Barbosa            
Andres Barbosa
Executive Director








By  /s/ Daniel Kostman            
Daniel Kostman
Executive Director




 


FIFTH THIRD BANK, as a Bank






By  /s/ William Merritt            
Name: William Merritt
Title: Director II


INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Bank






By  /s/ C. McKay                
Name: Christopher McKay
Title: Director










By  /s/ Pinyen Shih                
Name: Pinyen Shih
Title: Executive Director






THE BANK OF NEW YORK MELLON, as a Bank






By  /s/ Richard K. Fronapfel, Jr.        
Name: Richard K. Fronapfel, Jr.
Title: Director










CITIZENS BANK, N.A., as a Bank






By  /s/ Stephen A. Maenhout            
Name: Stephen A. Maenhout
Title: Senior Vice President








THE HUNTINGTON NATIONAL BANK, as a Bank




By:  /s/ Brian H. Gallagher            
Name: Brian H. Gallagher
Title: Managing Director






FIRST NATIONAL BANK OF PENNSYLVANIA,
as a Bank




By:       /s/ Robert E. Henler            
Name: Robert E. Henler
Title: Vice Pres.















--------------------------------------------------------------------------------






SCHEDULE I




List of Commitments and Lending Offices




Lender
Commitment
Amount
Domestic Lending Office
Eurodollar Lending Office
 
 
 
 
Bank of America, N.A.
$65,468,750.00
100 North Tryon Street
NC1-007-17-18
Charlotte, NC 28255-0001


Contact: Jerry Wells
Phone:
Email:


Same as Domestic Lending Office
Mizuho Bank, Ltd.
$85,468,750.00
1251 Avenue of the Americas
New York, NY 10020


Contact: Adam Cohen
Phone:
Fax:
Email:
Same as Domestic Lending Office
 
 
 
 
JPMorgan Chase Bank, N.A.
$75,468,750.00
500 Stanton Christiana Road, Ops 2, Floor 3
Newark, DE 19713-2107


Contact: Jiabei Han
Phone:
Email:
 
Same as Domestic Lending Office
PNC Bank, National Association
$75,468,750.00
249 First Avenue
Pittsburgh, PA 15222


Contact: Maja Kuljic
Phone:
Fax:
Email:
Same as Domestic Lending Office
 
 
 
 
MUFG Bank, Ltd.
$75,468,750.00
1251 Avenue of the Americas
New York, NY 10020-1104


Contact: Nadia Sleiman
Phone:
Email:
Same as Domestic Lending Office
 
 
 
 
The Bank of Nova Scotia
$75,468,750.00
40 King Street West, 55th Floor
Toronto, ON Canada M5H 1H1


Contact: Nick Giarratano
Phone:
Fax:
Email:


Same as Domestic Lending Office






--------------------------------------------------------------------------------

2




Lender
Commitment
Amount
Domestic Lending Office
Eurodollar Lending Office
Citibank, N.A.
$75,468,750.00
388 Greenwich St.
New York, NY 10013


Contact: Amit Vasani
Phone:
Email:
 
Same as Domestic Lending Office
Barclays Bank PLC
$75,468,750.00
745 7th Avenue
New York, NY 10019
Same as Domestic Lending Office
 
 


Contact: Leah Kaniampuram
Phone:
Fax:
Email:


 
Canadian Imperial Bank of Commerce, New York Branch
$50,000,000.00
30 Madison Avenue, 5th Floor
New York, NY 10017


Contact: Gordon Eadon
Phone:
Fax:
Email:


Same as Domestic Lending Office
Morgan Stanley Bank, N.A.
$56,250,000.00
1300 Thames Street Wharf, 4th Floor
Baltimore, MD 21231


Contact: Morgan Stanley Loan Servicing
Phone:
Fax:
Email:


Same as Domestic Lending Office
Sumitomo Mitsui Banking Corporation
$75,000,000.00
277 Park Avenue
New York, NY 10172


Contact: Emily Estevez
Phone:
Fax:
Email:


Same as Domestic Lending Office
TD Bank, N.A.
$75,000,000.00
444 Madison Avenue, 2nd Floor
New York, NY 10022


Contact: Shannon Batchman
Phone:
Email:


Same as Domestic Lending Office








--------------------------------------------------------------------------------

3




Lender
Commitment
Amount
Domestic Lending Office
Eurodollar Lending Office
U.S. Bank National Association
$75,000,000.00
425 Walnut Street
Cincinnati, Ohio 45202


Contact: Eric Cosgrove
Phone:
Fax:
Email:


Same as Domestic Lending Office
KeyBank National Association
$75,000,000.00
127 Public Square
Cleveland, OH 44114


Contact: Renee Bonnell
Phone: (
Email:
 
Same as Domestic Lending Office
Santander Bank, N.A.
$60,000,000.00
45 E. 53rd Street
New York, NY 10022


Contact: Kyle Hoffman
Phone:
Email:
 
Same as Domestic Lending Office
Fifth Third Bank
$37,500,000.00
38 Fountain Square Plaza
Cincinnati, Ohio 45263


Contact: Mark Stapleton
Phone:
Email:


Same as Domestic Lending Office
Industrial and Commercial Bank of China Limited, New York Branch
$37,500,000.00
1633 Broadway, 28th Floor
New York, NY 10019


Contact: Yung Tuen Lee
Phone:
Fax:


Same as Domestic Lending Office
The Bank of New York Mellon
$37,500,000.00
225 Liberty Street, 17th Floor
New York, NY 10286


Contact: Richard Fronapfel
Phone:
Fax:
Email:
 
Same as Domestic Lending Office
Citizens Bank, N.A.
$30,000,000.00
71 S. Wacker Drive, 29th Floor
Chicago, IL 60606


Contact: Steve Maenhout
Phone:
Email:
Fax: 855-724-2361








--------------------------------------------------------------------------------

4




Lender
Commitment
Amount
Domestic Lending Office
Eurodollar Lending Office
The Huntington National Bank
$15,000,000.00
41 S. High Street
Columbus, OH 43215


Contact: Martin McGinty
Phone:
Email:
 
Same as Domestic Lending Office
First National Bank of Pennsylvania
$22,500,000.00
4140 East State Street
Hermitage, PA 15148


Contact: Robert E Heuler
Phone:
Fax:
Email:


Same as Domestic Lending Office
TOTAL
$1,250,000,000.00
 
 










--------------------------------------------------------------------------------






SCHEDULE II




Administrative Agent’s Addresses for Notices




Administrative Agent’s Office
(for payments and Notices of Borrowing, Notices of Conversion and
Notices of Prepayment):


The Bank of Nova Scotia
Address: 720 King Street West, 2nd Floor
Attention: GWO Loan Operations
Telephone:
Facsimile:
Electronic Mail:


The Bank of Nova Scotia
ABA#:
Account No.:
Attention: U.S. Loans Operations
Reference: FirstEnergy Corp.


Other Notices as Administrative Agent:


The Bank of Nova Scotia
40 King Street W
Toronto, On M5W 1H1
Attention: Stephen Ort
Telephone:
Electronic Mail:







EXHIBIT A
Form of Assignment and Assumption




ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Term Loan Credit Agreement identified below (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Credit Agreement, and (ii) to the extent permitted to be assigned
under Applicable Law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:    ________________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:            ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower:    FirstEnergy Corp.



4.
Administrative Agent:    The Bank of Nova Scotia, as the administrative agent
under the Credit Agreement

 
5.
Credit Agreement:    The $1,250,000,000 Term Loan Credit Agreement, dated as of
October 19, 2018, among FirstEnergy Corp., as Borrower, the Lenders parties
thereto and The Bank of Nova Scotia, as Administrative Agent



6.
Assigned Interest[s]:



Assignor[s]
Assignee[s]
Aggregate Amount of Commitment/Advances for all Lenders
Amount of Commitment/Advances Assigned8
Percentage Assigned of Commitment/
Advances
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:    ______________]


Effective Date: _____________ ___, 201__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]


[NAME OF ASSIGNOR]




By______________________________
Name:
Title:


[NAME OF ASSIGNOR]




By______________________________
Name:
Title:


ASSIGNEE[S]


[NAME OF ASSIGNEE]




By:______________________________
Name:
Title:




[NAME OF ASSIGNEE]




By:______________________________
Name:
Title:


















[Consented to and] Accepted:


THE BANK OF NOVA SCOTIA, as
Administrative Agent




By: _________________________________
Name:
Title:


Consented to:


[FIRSTENERGY CORP.




By                        
Name:
Title:]









--------------------------------------------------------------------------------






ANNEX 1


$1,250,000,000 Term Loan Credit Agreement, dated as of October 19, 2018, among
FirstEnergy Corp., as Borrower, the Lenders parties thereto and The Bank of Nova
Scotia, as Administrative Agent


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.08(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.08(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(g) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is not a U.S. Person, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement (including pursuant to Section
2.13(g) of the Credit Agreement), duly completed and executed by





--------------------------------------------------------------------------------





[the][such] Assignee; (b) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and (c)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.













--------------------------------------------------------------------------------


    


EXHIBIT B
Form of Note


PROMISSORY NOTE


U.S.$[______________]    _______ __, 20__




FOR VALUE RECEIVED, the undersigned, FIRSTENERGY CORP., an Ohio corporation (the
“Borrower”), HEREBY PROMISES TO PAY to [_____________] (the “Lender”) for the
account of its Applicable Lending Office (such term and other capitalized terms
herein being used as defined in the Credit Agreement referred to below), or its
registered assigns, the principal sum of U.S.$[______________] or, if less, the
aggregate principal amount of the Advances made by the Lender to the Borrower
pursuant to the Credit Agreement outstanding on the Maturity Date, payable on
the Maturity Date.


The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to The Bank of Nova Scotia, as Administrative Agent, at [INSERT PAYMENT
ADDRESS], in same day funds. Each Advance made by the Lender to the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Term Loan Credit Agreement, dated as of October 19, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders party thereto and
The Bank of Nova Scotia, as Administrative Agent for the Lenders thereunder. The
Credit Agreement, among other things, (i) provides for the making of Advances by
the Lender to the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the Dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Advance being evidenced by
this Promissory Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.









--------------------------------------------------------------------------------

B-2




THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
FIRSTENERGY CORP.






By    
Name:
Title:









--------------------------------------------------------------------------------


    


EXHIBIT C-1
Form of Notice of Borrowing






The Bank of Nova Scotia, as Administrative Agent
for the Lenders party to the Credit Agreement
referred to below






[DATE]








Ladies and Gentlemen:
The undersigned refers to the Term Loan Credit Agreement, dated as of October
19, 2018 (the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, the Lenders party thereto and The Bank
of Nova Scotia, as Administrative Agent for the Lenders thereunder, and hereby
gives you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement
that the undersigned hereby requests [a] Borrowing[s] under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing[s] (the “Proposed Borrowing[s]”) as required by Section 2.02(a)
of the Credit Agreement:
(i)    The Business Day of the Proposed Borrowing[s] is October 19, 2018.
(ii)    The Type of Advance to be made in connection with the [First] Proposed
Borrowing is [an Alternate Base Rate Advance] [a Eurodollar Rate Advance]. The
aggregate amount of such Proposed Borrowing is $____________. [The Interest
Period for each Eurodollar Rate Advance made as part of such Proposed Borrowing
is ____ [week][month[s]].]
[(iii)    The Type of Advance to be made in connection with the [Second]
Proposed Borrowing is [an Alternate Base Rate Advance] [a Eurodollar Rate
Advance]. The aggregate amount of such Proposed Borrowing is $____________. [The
Interest Period for each Eurodollar Rate Advance made as part of such Proposed
Borrowing is ____ [week][month[s]].]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing[s]:
(A)    the representations and warranties contained in Section 4.01 of the
Credit Agreement are true and correct, before and after giving effect to the
Proposed Borrowing[s] and to the application of the proceeds therefrom, as
though made on





--------------------------------------------------------------------------------

C-1-2




and as of such date (other than as to any such representation or warranty that
by its terms refers to a specific date other than the date of the Proposed
Borrowing[s], in which case, such representation and warranty is true and
correct as of such specific date); and
(B)    no event has occurred and is continuing, or would result from such
Proposed Borrowing[s] or from the application of the proceeds therefrom, that
constitutes an Event of Default or an Unmatured Default.
Please transfer or credit the funds to the following account:
Bank: ___________
Address: _________________
ABA #: __________________
Account #: _______________
Beneficiary: ______________
[remainder of page intentionally left blank]







--------------------------------------------------------------------------------

C-1-3






Very truly yours,


FIRSTENERGY CORP.






By    
Name:
Title:





EXHIBIT C-2
Form of Notice of Conversion






The Bank of Nova Scotia, as Administrative Agent
for the Lenders party to the Credit Agreement
referred to below






[DATE]








Ladies and Gentlemen:
The undersigned refers to the Term Loan Credit Agreement, dated as of October
19, 2018 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, the Lenders named therein and
party thereto from time to time and The Bank of Nova Scotia, as Administrative
Agent for the Lenders thereunder, and hereby gives you notice, irrevocably,
pursuant to Section 2.08 of the Credit Agreement that the undersigned hereby
requests a Conversion of Advances:
1.
On __________________________ (a Business Day).

2.
The Advances to be Converted are comprised of [Alternate Base Rate Advances]
[Eurodollar Rate Advances].

3.
In the amount of $__________________________.

4.
Such Advances to be Converted to [Alternate Base Rate Advances] [Eurodollar Rate
Advances]. (Type of Advances requested)

5.
For Eurodollar Rate Advances: with an Interest Period of _______ [week]
[month[s]]. (Interest Period requested)



Very truly yours,


FIRSTENERGY CORP.






By    
Name:
Title:











--------------------------------------------------------------------------------


    


EXHIBIT C-3
Form of Notice of Prepayment






The Bank of Nova Scotia, as Administrative Agent
for the Lenders party to the Credit Agreement
referred to below






[DATE]








Ladies and Gentlemen:
The undersigned refers to the Term Loan Credit Agreement, dated as of October
19, 2018 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, the Lenders named therein and
party thereto from time to time and The Bank of Nova Scotia, as Administrative
Agent for the Lenders thereunder, and hereby gives you notice, irrevocably,
pursuant to Section 2.09 of the Credit Agreement that the undersigned will
prepay Advances:
1.
On __________________________ (a Business Day).

2.
In the amount of $__________________________.

3.
Such Advances to be prepaid are [Alternate Base Rate Advances] [Eurodollar Rate
Advances].

4.
If Eurodollar Rate Advances are to be prepaid: such Advances to be prepaid have
an Interest Period of _______ [week] [month[s]].



Such prepayment complies with the proviso in Section 2.09 of the Credit
Agreement.
Very truly yours,


FIRSTENERGY CORP.






By    
Name:
Title:





--------------------------------------------------------------------------------

E-2
To the Banks party to the within-mentioned Credit Agreement
and Bank of America, N.A., as Administrative Agent for the Lenders thereunder
December 6, 2016
Page 2










92390772_3
92537902_2

--------------------------------------------------------------------------------


    


EXHIBIT D-1
Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Credit Agreement, dated as of October
19, 2018 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among FirstEnergy Corp. (the
“Borrower”), the Lenders party thereto from time to time and The Bank of Nova
Scotia, as Administrative Agent.
Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]





EXHIBIT D-2
Form of U.S. Tax Compliance Certificate
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Credit Agreement, dated as of October
19, 2018 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among FirstEnergy Corp. (the
“Borrower”), the Lenders party thereto from time to time and The Bank of Nova
Scotia, as Administrative Agent.
Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]



EXHIBIT D-3
Form of U.S. Tax Compliance Certificate
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Credit Agreement, dated as of October
19, 2018 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among FirstEnergy Corp. (the
“Borrower”), the Lenders party thereto from time to time and The Bank of Nova
Scotia, as Administrative Agent.
Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]







--------------------------------------------------------------------------------






EXHIBIT D-4
Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Term Loan Credit Agreement, dated as of October
19, 2018 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among FirstEnergy Corp. (the
“Borrower”), the Lenders party thereto from time to time and The Bank of Nova
Scotia, as Administrative Agent.
Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to each extension of
credit pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W‑8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]









